UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 Commission File No. 1-6407 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware 75-0571592 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5051 Westheimer Road 77056-5622 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(713) 989-2000 Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $1 per share New York Stock Exchange Securities Registered Pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesRNo £ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes£No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not con­tained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information state­ments incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filerRAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes£No R The aggregate market value of the Common Stock held by non-affiliates of the Registrant as of June 30, 2011 was $4.65 billion (based on the closing sales price of Common Stock on the New York Stock Exchange on June 30, 2011).For purposes of this calculation, shares held by non-affiliates exclude only those shares beneficially owned by executive officers, directors and stockholders of more than 10% of the Common Stock of the Company. The number of shares of the registrant's Common Stock outstanding on February 17, 2012 was 124,854,997. DOCUMENTS INCORPORATED BY REFERENCE Certain information required by Part III (Items 10, 11,12, 13 and 14) of this Annual Report on Form 10-K will be filed with the Securities and Exchange Commission within 120 days of the end of the Registrant’s year ended December 31, 2011. Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES FORM 10-K DECEMBER 31, 2011 Table of Contents Page Glossary. PART I 1 ITEM 1. Business. 2 ITEM 1A. Risk Factors. 16 ITEM 1B. Unresolved Staff Comments. 32 ITEM 2. Properties. 32 ITEM 3. Legal Proceedings. 33 ITEM 4. Mine Safety Disclosures. 33 PART II ITEM 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 33 ITEM 6. Selected Financial Data. 36 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 37 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk. 61 ITEM 8. Financial Statements and Supplementary Data. 63 ITEM 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 63 ITEM 9A. Controls and Procedures. 63 ITEM 9B. Other Information. 64 PART III ITEM 10. Directors, Executive Officers and Corporate Governance. 64 ITEM 11. Executive Compensation. 65 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 65 ITEM 13. Certain Relationships and Related Transactions, and Director Independence. 65 ITEM 14. Principal Accounting Fees and Services. 65 PART IV ITEM 15. Exhibits, Financial Statement Schedules. 65 Signatures. 71 Index to the Consolidated Financial Statements. F-1 Table of Contents GLOSSARY The abbreviations, acronyms and industry terminology commonly used in this annual report on Form 10-K are defined as follows: AFUDCAllowance for funds used during construction AROAsset retirement obligation BcfBillion cubic feet Bcf/dBillion cubic feet per day BtuBritish thermal units CCE HoldingsCCE Holdings, LLC CEOChief executive officer CFOChief financial officer CitrusCitrus Corp. CompanySouthern Union and its subsidiaries EBITEarnings before interest and taxes EBITDAEarnings before interest, taxes, depreciation and amortization EITREffective income tax rate EPAUnited States Environmental Protection Agency EPSEarnings per share ETEEnergy Transfer Equity, L.P. ETPEnergy Transfer Partners, L.P., a subsidiary of ETE Exchange ActSecurities Exchange Act of 1934 FASBFinancial Accounting Standards Board FDOT/FTEFlorida Department of Transportation/ Florida’s Turnpike Enterprise FERCFederal Energy Regulatory Commission Florida GasFlorida Gas Transmission Company, LLC, a wholly-owned subsidiary of Citrus GAAPAccounting principles generally accepted in the United States of America Gallons/dGallons per day Grey RanchGrey Ranch Plant, LP HCAsHigh consequence areas IRSInternal Revenue Service KDHEKansas Department of Health and Environment LNGLiquified natural gas LNG HoldingsTrunkline LNG Holdings, LLC MADEPMassachusetts Department of Environmental Protection MDPUMassachusetts Department of Public Utilities MGPsManufactured gas plants MMBtuMillion British thermal units MMBtu/dMillion British thermal units per day MMcfMillion cubic feet MMcf/dMillion cubic feet per day MPSCMissouri Public Service Commission NGLNatural gas liquids NMEDNew Mexico Environment Department NYMEXNew York Mercantile Exchange PanhandlePanhandle Eastern Pipe Line Company, LP and its subsidiaries PCBsPolychlorinated biphenyls PEPLPanhandle Eastern Pipe Line Company, LP RFPRequest for proposal PRPsPotentially responsible parties RCRAResource Conservation and Recovery Act RIDEMRhode Island Department of Environmental Management SARsStock appreciation rights Sea RobinSea Robin Pipeline Company, LLC SECU.S. Securities and Exchange Commission SigmaSigma Acquisition Corporation Southern UnionSouthern Union Company Southwest GasPan Gas Storage, LLC (d.b.a. Southwest Gas) SPCCSpill Prevention, Control and Countermeasure SUGSSouthern Union Gas Services TBtuTrillion British thermal units TCEQTexas Commission on Environmental Quality TrunklineTrunkline Gas Company, LLC Trunkline LNGTrunkline LNG Company, LLC 1 Table of Contents PART I ITEM 1.Business. OUR BUSINESS Introduction The Company was incorporated under the laws of the State of Delaware in 1932.The Company owns and operates assets in the regulated and unregulated natural gas industry and is primarily engaged in the gathering, processing, transportation, storage and distribution of natural gas in the United States.The Company operates in three reportable segments:Transportation and Storage, Gathering and Processing, and Distribution. On July19, 2011, Southern Union entered into a Second Amended and Restated Agreement and Plan of Merger with ETE and Sigma Acquisition Corporation, a wholly-owned subsidiary of ETE (Merger Sub) (as amended by Amendment No. 1 thereto dated as of September 14, 2011, the Second Amended Merger Agreement). The Second Amended Merger Agreement modifies certain terms of the Agreement and Plan of Merger entered into by Southern Union, ETE and Merger Sub on June15, 2011 as amended on July4, 2011. The Second Amended Merger Agreement provides for the merger of Merger Sub with and into Southern Union (Merger), with Southern Union continuing as the surviving corporation in the Merger. As a result of the Merger, Southern Union will become a wholly-owned subsidiary of ETE. In addition, ETE and ETP are parties to an Amended and Restated Agreement and Plan of Merger dated as of July 19, 2011 (as amended by Amendment No. 1 thereto dated as of September 14, 2011) (Citrus Merger Agreement).The Citrus Merger Agreement provides that Southern Union, CrossCountry Energy, LLC (CrossCountry), PEPL Holdings, LLC (PEPL Holdings) and Citrus ETP Acquisition, L.L.C. (Citrus ETP) will become parties by joinder at a time immediately prior to the closing of the Merger.Upon becoming a party to the Citrus Merger Agreement, Southern Union will assume the obligations and rights of ETE.Under the Citrus Merger Agreement, CrossCountry, a wholly-owned subsidiary of Southern Union that indirectly owns a 50 percent interest in Citrus, will be merged with and into Citrus ETP with CrossCountry surviving as a wholly-owned subsidiary of ETP (Citrus Merger). See Item 8.Financial Statements and Supplementary Data, Note 3 – ETE Merger for information related to Southern Union’s intent to merge with ETE. BUSINESS SEGMENTS Reportable Segments The Company’s operations, as reported, include three reportable segments: · The Transportation and Storage segment is primarily engaged in the interstate transportation and storage of natural gas and also provides LNG terminalling and regasification services.Its operations are conducted through Panhandle and its 50 percent equity ownership interest in Florida Gas through Citrus. · The Gathering and Processing segment is primarily engaged in the gathering, treating, processing and redelivery of natural gas and NGL in Texas and New Mexico.Its operations are conducted through SUGS. · The Distribution segment is primarily engaged in the local distribution of natural gas in Missouri and Massachusetts.Its operations are conducted through the Company’s operating divisions:Missouri Gas Energy and New England Gas Company. The Company has other operations that support and expand its natural gas and other energy sales, which are not included in its reportable segments.These operations do not meet the quantitative thresholds for determining reportable segments and have been combined for disclosure purposes in the Corporate and Other activities category. 2 Table of Contents For information about the revenues, EBIT, earnings from unconsolidated investments, operating income, assets and other financial information relating to reportable segments and the Corporate and Other activities, see Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Results of Operations – Business Segment Results and Item 8.Financial Statements and Supplementary Data, Note 18 – Reportable Segments. The Company also provides various corporate services to support its operating businesses, including executive management, accounting, communications, human resources, information technology, insurance, internal audit, investor relations, environmental, legal, payroll, purchasing, insurance, tax and treasury. Sales of products or services between segments are billed at regulated rates or at market rates, as applicable.There were no material intersegment revenues. Transportation and Storage Segment Services The Transportation and Storage segment is primarily engaged in the interstate transportation of natural gas to Midwest, Southwest and Florida markets and related storage, and also provides LNG terminalling and regasification services.The Transportation and Storage segment’s operations are conducted through Panhandle and Citrus. Panhandle.Panhandle owns and operates a large natural gas open-access interstate pipeline network.The pipeline network, consisting of the PEPL, Trunkline and Sea Robin transmission systems, serves customers in the Midwest, Gulf Coast and Midcontinent United States with a comprehensive array of transportation and storage services.PEPL’s transmission system consists of four large diameter pipelines extending approximately 1,300 miles from producing areas in the Anadarko Basin of Texas, Oklahoma and Kansas through Missouri, Illinois, Indiana, Ohio and into Michigan.Trunkline’s transmission system consists of two large diameter pipelines extending approximately 1,400 miles from the Gulf Coast areas of Texas and Louisiana through Arkansas, Mississippi, Tennessee, Kentucky, Illinois, Indiana and to Michigan.Sea Robin’s transmission system consists of two offshore Louisiana natural gas supply systems extending approximately 81 miles into the Gulf of Mexico. In connection with its natural gas pipeline transmission and storage systems, Panhandle has five natural gas storage fields located in Illinois, Kansas, Louisiana, Michigan and Oklahoma.Southwest Gas operates four of these fields and Trunkline operates one.Through Trunkline LNG, Panhandle owns and operates an LNG terminal in Lake Charles, Louisiana. Panhandle earns most of its revenue by entering into firm transportation and storage contracts, providing capacity for customers to transport and store natural gas, or LNG, in its facilities.Panhandle provides firm transportation services under contractual arrangements to local distribution company customers and their affiliates, natural gas marketers, producers, other pipelines, electric power generators and a variety of end-users.Panhandle’s pipelines offer both firm and interruptible transportation to customers on a short-term and long-term basis.Demand for natural gas transmission on Panhandle’s pipeline systems peaks during the winter months, with the highest throughput and a higher portion of annual total operating revenues and EBIT occurring during the first and fourth calendar quarters.Average reservation revenue rates realized by Panhandle are dependent on certain factors, including but not limited to rate regulation, customer demand for capacity, and capacity sold for a given period and, in some cases, utilization of capacity.Commodity or utilization revenues, which are more variable in nature, are dependent upon a number of factors including weather, storage levels and pipeline capacity availability levels, and customer demand for firm and interruptible services, including parking services.The majority of Panhandle’s revenues are related to firm capacity reservation charges, which reservation charges accounted for approximately 89 percent of total segment revenues and 27 percent of consolidated revenues in 2011. 3 Table of Contents Florida Gas.Florida Gas is an open-access interstate pipeline system with a mainline capacity of 3.1 Bcf/d and approximately 5,500 miles of pipelines extending from south Texas through the Gulf Coast region of the United States to south Florida. Florida Gas’ pipeline system primarily receives natural gas from natural gas producing basins along the Louisiana and Texas Gulf Coast, Mobile Bay and offshore Gulf of Mexico.Florida Gas is the principal transporter of natural gas to the Florida energy market, delivering over 63 percent of the natural gas consumed in the state.In addition, Florida Gas’ pipeline system operates and maintains over 66 interconnects with major interstate and intrastate natural gas pipelines, which provide Florida Gas’ customers access to diverse natural gas producing regions. Florida Gas earns the majority of its revenue through firm transportation contracts.Florida Gas also earns variable revenue from charges assessed on each unit of transportation provided. Demand for natural gas transmission service on the Florida Gas pipeline system is somewhat seasonal, with the highest throughput and related net earnings occurring in the traditional summer cooling season during the second and third calendar quarters, primarily due to increased natural gas-fired electric generation loads.The Company’s share of net earnings of Florida Gas is reported in Earnings from unconsolidated investments in the Consolidated Statement of Operations. Financial and Operating Data For the years ended December 31, 2011, 2010 and 2009, the Transportation and Storage segment’s operating revenues were $803.7 million, $769.5 million and $749.2 million, respectively.Earnings from unconsolidated investments related to Citrus were $97.6 million, $99.8 million and $75 million for the years ended December 31, 2011, 2010 and 2009, respectively. The following table provides a summary of pipeline transportation (including deliveries made throughout the Company’s pipeline network) and LNG terminal usage volumes (in TBtu). Years Ended December 31, Panhandle: PEPL transportation Trunkline transportation Sea Robin transportation Trunkline LNG terminal usage 2 43 33 Florida Gas (1) Represents 100 percent of Florida Gas versus the Company’s effective equity ownership interest of 50 percent. 4 Table of Contents The following table provides a summary of certain statistical information associated with Panhandle and Florida Gas at the date indicated. December 31, 2011 Panhandle: Approximate Miles of Pipelines PEPL Trunkline Sea Robin Peak Day Delivery Capacity (Bcf/d) PEPL Trunkline Sea Robin Trunkline LNG Trunkline LNG Sustainable Send Out Capacity (Bcf/d) Underground Storage Capacity-Owned (Bcf) Underground Storage Capacity-Leased (Bcf) Trunkline LNG Terminal Storage Capacity (Bcf) Approximate Average Number of Transportation Customers Weighted Average Remaining Life in Years of Firm Transportation Contracts (1) PEPL Trunkline Sea Robin(2) N/A Weighted Average Remaining Life in Years of Firm Storage Contracts (1) PEPL Trunkline Florida Gas:(3) Approximate Miles of Pipelines Peak Day Delivery Capacity (Bcf/d) Approximate Average Number of Transportation Customers Weighted Average Remaining Life in Years of Firm Transportation Contracts Weighted by firm capacityvolumes. Sea Robin’s contracts are primarily interruptible, with only four firm contracts in place. Represents 100 percent of Florida Gas versus the Company’s effective equity ownership of 50 percent. Recent System Enhancements – Completed or Under Construction Florida Gas Phase VIII Expansion. Florida Gas’ Phase VIII Expansion project was placed in-service on April 1, 2011, at an approximate cost of $2.5 billion, including capitalized equity and debt costs.To date, Florida Gas has entered into long-term firm transportation service agreements with shippers for 25-year terms accounting for approximately 74 percent of the available expansion capacity. 5 Table of Contents Significant Customers The following table provides the percentage of Transportation and Storage segment Operating revenues and related weighted average contract lives of Panhandle’s significant customers for the period presented. Percent of Segment Revenues Weighted Average Life of For Year Ended Contracts Company December 31, 2011 (1) at December 31, 2011 BG LNG Services 30 % 18.3 years (LNG, transportation) ProLiance 13 13.2 years (transportation), 14.1 years (storage) Other top 10 customers 21 N/A Remaining customers 36 N/A Total percentage 100 % Panhandle has no single customer, or group of customers under common control, that accounted for ten percent or more of the Company’s total consolidated operating revenues. Panhandle’s customers are subject to change during the year as a result of capacity release provisions that allow customers to release all or part of their capacity, which generally occurs for a limited time period.Under the terms of Panhandle’s tariffs, a temporary capacity release does not relieve the original customer from its payment obligations if the replacement customer fails to pay. The following table provides information related to Florida Gas’ significant customers for the period presented. Percent of Total Operating Weighted Average Life Revenues For Year Ended of Contracts at Company December 31, 2011 December 31, 2011 NextEra Energy, Inc. (1) 46 % 26.1 Years TECO Energy (2) 13 23.8 Years Other top 10 customers 28 N/A Remaining customers 13 N/A Total percentage 100 % (1)Formerly referred to as Florida Power & Light Company (2) Formerly referred to as Tampa Electric and Peoples Gas Regulation and Rates Panhandle and Florida Gas are subject to regulation by various federal, state and local governmental agencies, including those specifically described below. FERC has comprehensive jurisdiction over Panhandle and Florida Gas.In accordance with the Natural Gas Act of 1938, FERC’s jurisdiction over natural gas companies encompasses, among other things, the acquisition, operation and disposition of assets and facilities, the services provided and rates charged. FERC has authority to regulate rates and charges for transportation and storage of natural gas in interstate commerce.FERC also has authority over the construction and operation of pipeline and related facilities utilized in the transportation and sale of natural gas in interstate commerce, including the extension, enlargement or abandonment of service using such facilities.PEPL, Trunkline, Sea Robin, Trunkline LNG, Southwest Gas and Florida Gas hold certificates of public convenience and necessity issued by FERC, authorizing them to operate the pipelines, facilities and properties now in operation and to transport and store natural gas in interstate commerce. 6 Table of Contents The following table summarizes the status of rate proceedings applicable to the Transportation and Storage segment. Date of Last Company Rate Filing Rate Proceedings Status PEPL May 1992 Settlement effective April 1997 Trunkline January 1996 Settlement effective May 2001 Sea Robin June 2007 Settlement effective December 2008(1) Trunkline LNG June 2001 Settlement effective January 2002(2) Southwest Gas Storage August 2007 Settlement effective February 2008 Florida Gas October 2009 Settlement effective April 2011 (3) Settlement requires another rate case to be filed by January 2014. Settlement provides for a rate moratorium through 2015.Current fixed rates apply through 2015 covering all facilities, except the IEP expansion facilities placed in service in March 2010, which have a negotiated rate through March 2030. Settlement provides for a rate moratorium until January 1, 2013 and requires another rate case to be filed by November 2014. Panhandle and Florida Gas are also subject to the Natural Gas Pipeline Safety Act of 1968 and the Pipeline Safety Improvement Act of 2002, which regulate the safety of natural gas pipelines. For additional information regarding Panhandle and Florida Gas’ regulation and rates, see Item 1A.Risk Factors – Risks That Relate to the Company’s Transportation and Storage Segment and Item 8.Financial Statements and Supplementary Data, Note 6 – Unconsolidated Investments – Contingent Matters Potentially Impacting Southern Union Through the Company’s Investment in Citrus – Florida Gas Rate Filing and Note 19 – Regulation and Rates – Panhandle. Competition The interstate pipeline systems of Panhandle and Florida Gas compete with those of other interstate and intrastate pipeline companies in the transportation and storage of natural gas.The principal elements of competition among pipelines are rates, terms of service, flexibility and reliability of service. Natural gas competes with other forms of energy available to the Company’s customers and end-users, including electricity, coal and fuel oils.The primary competitive factor is price.Changes in the availability or price of natural gas and other forms of energy, the level of business activity, conservation, legislation and governmental regulation, the capability to convert to alternate fuels and other factors, including weather and natural gas storage levels, affect the ongoing demand for natural gas in the areas served by Panhandle and Florida Gas.In order to meet these challenges, Panhandle and Florida Gas will need to adapt their marketing strategies, the types of transportation and storage services provided and their pricing and rates to address competitive forces.In addition, FERC may authorize the construction of new interstate pipelines that compete with the Company’s existing pipelines. Panhandle’s current direct competitors include Alliance Pipeline LP, ANR Pipeline Company, Natural Gas Pipeline Company of America, ONEOK Partners, Texas Gas Transmission Corporation, Northern Natural Gas Company, Vector Pipeline, Columbia Gulf Transmission, Rockies Express Pipeline and Midwestern Gas Transmission. Florida Gas competes in peninsular Florida with Gulfstream Natural Gas System, L.L.C., a joint venture of Spectra Energy Corporation and The Williams Companies. Florida Gas also serves the Florida panhandle, where it competes with Gulf South Pipeline Company, LP and the natural gas transportation business of Southern Natural Gas. Florida Gas faces competition, to a lesser degree, from alternate fuels, including residual fuel oil, in the Florida market, as well as from proposed LNG regasification facilities. 7 Table of Contents Gathering and Processing Segment Services SUGS’ operations consist of a network of natural gas and NGL pipelines, five cryogenic processing plants and five natural gas treating plants.The principal assets of SUGS are located in the Permian Basin of Texas and New Mexico. SUGS is primarily engaged in connecting producing wells of exploration and production (E&P) companies to its gathering system, providing compression and gathering services, treating natural gas to remove impurities to meet pipeline quality specifications, processing natural gas for the removal of NGL, and redelivering natural gas and NGL to a variety of markets.SUGS’ natural gas supply contracts primarily include fee-based, percent-of-proceeds, and margin sharing contracts (conditioning fee and wellhead purchase contracts).SUGS’ primary sales customers include E&P companies, power generating companies, electric and natural gas utilities, energy marketers, industrial end-users located primarily in the Gulf Coast and southwestern United States, and petrochemicals.With respect to customer demand for the products and services it provides, SUGS’ business is not generally seasonal in nature; however, SUGS’ operations and the operations of its E&P producers can be adversely impacted by severe weather. As a result of the operational flexibility built into SUGS’ gathering systems and plants, it is able to offer a broad array of services to producers, including: · field gathering and compression of natural gas for delivery to its plants; · treating, dehydration, sulfur recovery and other conditioning; and · natural gas processing and marketing of natural gas and NGL. The majority of SUGS’ gross margin is derived from the sale of NGL and natural gas equity volumes and fee-based services.The prices of NGL and natural gas are subject to fluctuations in response to changes in supply, demand, market uncertainty and a variety of factors beyond the Company’s control.The Company monitors these drivers and manages the associated commodity price risk using both economic and accounting hedge derivative instruments.For additional information related to the Company’s commodity price risk management, see Item 8. Financial Statements and Supplementary Data, Note 11 – Derivative Instruments and Hedging Activities – Commodity Contracts – Gathering and Processing Segment and Item 7A. Quantitative and Qualitative Disclosures About Market Risk – Commodity Price Risk – Gathering and Processing Segment. Financial and Operating Data For the years ended December 31, 2011, 2010 and 2009, SUGS’ gross margin (Operating revenues net of Cost of natural gas and other energy) was $219.1 million, $193.3 million and $107.5 million, respectively. 8 Table of Contents The following table provides a summary of certain statistical information associated with SUGS at the date indicated. December 31, 2011 Approximate Miles of Pipelines Plant capacity (MMcf/d): Cryogenic processing Natural gas treating Approximate Average Number of Customers See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Business Segment Results – Gathering and Processing Segment for volume information related to SUGS. Significant Customers The following table provides the percentage of Gathering and Processing segment Operating revenues and related weighted average contract lives of SUGS’ significant customers for the period presented. Percent of Segment Revenues For Weighted Average Life Year Ended of Contracts at Company December 31, 2011 (1) December 31, 2011 Conoco Phillips Company 62 % 2 years (natural gas), 3 years (NGL) Lone Star NGL Product Services, LLC 12 3.8 years (2) Other top 10 customers 20 N/A Remaining customers 6 N/A Total percentage 100 % Conoco Phillips Company (Conoco) accounted for 27 percent of the Company’s total consolidated operating revenues.SUGS had no other single customer or group of customers under common control that accounted for ten percent or more of the Company’s total consolidated operating revenues. The weighted average contract life excludes evergreen arrangements. Natural Gas and NGL Connections SUGS’ major natural gas pipeline interconnects are with ATMOS Pipeline Texas, El Paso Natural Gas Company, Energy Transfer Fuel, Enterprise Texas Pipeline, Northern Natural Gas Company, Oasis Pipeline, ONEOK Westex Transmission, Public Service Company of New Mexico and Transwestern Pipeline Company.Its major NGL pipeline interconnects are with Chaparral Energy, Lone Star Pipeline and Chevron Natural Gas. Natural Gas Supply Contracts SUGS’ natural gas supply contracts primarily include fee-based, percent-of-proceeds, and margin sharing contracts (conditioning fee and wellhead purchase contracts) which, as of December 31, 2011, comprised 10 percent, 73 percent and 17 percent by volume of its natural gas supply contracts, respectively.These natural gas supply contracts vary in length from month-to-month to a number of years, with many of the contracts having a term of three to five years.Additionally, some contracts contain a combination of these contractual types of structure (e.g., percent-of-proceeds contractual structure combined with a treating fee component).Following is a summary description of the natural gas supply contracts utilized by SUGS: 9 Table of Contents · Fee-Based.Under fee-based arrangements, SUGS receives a fee or fees for one or more of the following services:gathering, compressing, dehydrating, treating or processing natural gas.The fee or fees are usually based on the volume or level of service provided to gather, compress, dehydrate, treat or process natural gas.While fee-based arrangements are generally not subject to commodity risk, certain operating conditions as well as certain provisions of these arrangements, including fuel and system loss recovery mechanisms, may subject SUGS to a limited amount of commodity risk. · Percent-of-Proceeds, Percent-of-Value or Percent-of-Liquids.Under percent-of-proceeds arrangements, SUGS generally gathers, treats and processes natural gas for producers for an agreed percentage of the proceeds from the sales of residual natural gas and NGL.The percent-of-value and percent-of-liquids arrangements are variations on the percent-of-proceeds structure.These types of arrangements expose SUGS to significant commodity price risk as the revenues derived from the contracts are directly related to natural gas and NGL prices. · Conditioning Fee.Conditioning fee arrangements provide a guaranteed minimum unit margin or fee on natural gas that must be processed for NGL extraction in order to meet the quality specifications of the natural gas transmission pipelines.In addition to the minimum unit margin or fee, SUGS retains a significant percentage of the processing spread, if any.While the revenue earned is directly related to the processing spread, SUGS is guaranteed a positive margin with a minimum unit margin or fee in low processing spread environments. · Keep-Whole and Wellhead.A keep-whole arrangement allows SUGS to keep 100 percent of the NGL produced, but requires the return of the Btu or dollar value of the underlying natural gas to the producer or owner.Since some of the natural gas is converted to NGL during processing, resulting in Btu shrinkage, SUGS must compensate the producer or owner for the Btu shrinkage by replacing the shrinkage in-kind or by paying an agreed, market-based value for the Btu shrinkage.These arrangements have the highest commodity price exposure for SUGS because the costs are dependent on the price of natural gas and the revenues are based on the price of NGL.As a result, SUGS benefits from these types of arrangements when the Btu value of the NGL is high relative to the Btu value of the natural gas and is disadvantaged when the Btu value of the natural gas is high relative to the Btu value of NGL.Rather than incurring negative margins during an unfavorable processing spread environment, SUGS may have the ability to reduce its exposure to negative processing spreads by (i) treating, dehydrating and blending the wellhead natural gas with leaner natural gas in order to meet downstream transmission pipeline specifications rather than processing the natural gas or (ii) reducing the volume of ethane recovered at the processing facility. Natural Gas Sales Contracts SUGS’ natural gas sales contracts (physical) are consummated under North American Energy Standards Board or Gas Industry Standards Board contracts.Pricing is predominately based on Platt’s Gas Daily at El Paso-Permian or WAHA pricing points.Some monthly baseload sales are made using FERC (Platt’s) pricing at El Paso-Permian or WAHA pricing points. NGL Sales Contracts SUGS has contracted to sell its entire owned or controlled output of NGL to Conoco through December 31, 2014.Pricing for the NGL volumes sold to Conoco throughout the contract period are based on OPIS pricing at Mont Belvieu, Texas delivery points.SUGS has an option to extend the sales agreement for an additional five-year period. For information related to SUGS’ use of various derivative financial instruments to manage its commodity price risk and related operating cash flows, see Item 8. Financial Statements and Supplementary Data, Note 11 – Derivative Instruments and Hedging Activities – Gathering and Processing Segment. 10 Table of Contents NGL Fractionation SUGS has a multi-year, firm agreement with Enterprise Products Operations, LLC (Enterprise) for the fractionation of its NGL.Enterprise owns several fractionation facilities in the Gulf coast area. Regulation While FERC does not directly regulate SUGS’ facilities for cost-based ratemaking purposes, SUGS is subject to certain oversight by FERC and various other governmental agencies, primarily with respect to matters of asset integrity, safety and environmental protection.The relevant agencies include the EPA and its state counterparts, the Occupational Safety and Health Administration and the U.S. Department of Transportation’s Office of Pipeline Safety and its state counterparts.The Company believes that its operations are in compliance, in all material respects, with applicable safety and environmental statutes and regulations. Competition SUGS competes with other midstream service providers and producer-owned midstream facilities in the Permian Basin.SUGS’ direct competitors include Targa Resources Partners LP, DCP Midstream Partners, LP, Enterprise Texas Field Services, Anadarko Petroleum, Atlas Pipeline Partners, LP and Regency Gas Services LP.Industry factors that typically affect SUGS’ ability to compete are: · contract fees charged; · capacity and pressures maintained on gathering systems; · location of its gathering systems relative to competitors and producer drilling activity; · capacity and type of processing and treating available to SUGS and its competitors; · efficiency and reliability of operations; · availability and cost of third-party NGL transportation, fractionation capacity and residual natural gas markets; · delivery capabilities in each system and plant location; · natural gas and NGL pricing available to SUGS; and · ability to secure rights-of-way and various facility sites. Commodity prices for natural gas and NGL also play a major role in drilling activity on or near SUGS’ gathering and processing systems.Generally, lower commodity prices will result in less producer drilling activity and, conversely, higher commodity prices will result in increased producer drilling activity. SUGS has responded to these industry conditions by positioning and configuring its gathering and processing facilities to offer a broad array of services to accommodate the types and quality of natural gas produced in the region, while many competing systems provide only certain of these services. Distribution Segment Services The Company’s Distribution segment is primarily engaged in the local distribution of natural gas in Missouri, through its Missouri Gas Energy division, and in Massachusetts, through its New England Gas Company division.These utilities serve residential, commercial and industrial customers through local distribution systems.The distribution operations in Missouri and Massachusetts are regulated by the MPSC and the MDPU, respectively. The Distribution segment’s operations have historically been sensitive to weather and seasonal in nature, with the primary impact on operating revenues, which include pass through gas purchase costs that are seasonally impacted,occurring in the traditional winter heating season during the first and fourth calendar quarters.On February 10, 2010, the MPSC issued an order approving continued use of a distribution rate structure that eliminates the impact of weather and conservation for Missouri Gas Energy’s residential margin revenues and related earnings and approving expanded use of that distribution rate structure for Missouri Gas Energy’s small general service customers, effective February 28, 2010.Together, Missouri Gas Energy’s residential and small general service customers comprised 99 percent of its total customers and approximately 91 percent of its net operating revenues as of February 28, 2010.For additional information related to rates, see Item 8. Financial Statements and Supplementary Data, Note 19 – Regulation and Rates – Missouri Gas Energy. Financial and Operating Data The following table provides a summary of miles of pipelines associated with the Distribution segment at the date indicated. December 31, 2011 Approximate Miles of Pipelines Mains Service lines Transmission lines 46 11 Table of Contents The following table sets forth the Distribution segment’s customers served, natural gas volumes sold or transported and weather-related information for the periods presented. Years Ended December 31, Average number of customers: Residential Commercial Industrial 97 94 95 Transportation Total customers Natural gas sales (MMcf): Residential Commercial Industrial Natural gas sales billed Net change in unbilled natural gas sales ) ) Total natural gas sales Natural gas transported Total natural gas sales and gas transported Natural gas sales revenues (in thousands): Residential $ $ $ Commercial Industrial Natural gas revenues billed Net change in unbilled natural gas sales revenues ) ) Total natural gas sales revenues Natural gas transportation revenues Other revenues Total operating revenues $ $ $ Weather: Missouri Utility Operations: Degree days (1) Percent of 10-year measure (2) 100 % 97 % 96 % Percent of 30-year measure (2) 100 % 97 % 96 % Massachusetts Utility Operations: Degree days (1) Percent of 10-year measure (2) 85 % 86 % 92 % Percent of 30-year measure (2) 84 % 87 % 91 % “Degree days” are a measure of the coldness of the weather experienced.A degree day is equivalent to each degree that the daily mean temperature for a day falls below 65 degrees Fahrenheit. Information with respect to weather conditions is provided by the National Oceanic and Atmospheric Administration.Percentages of 10- and 30-year measures are computed based on the weighted average volumes of natural gas sales billed.The 10- and 30-year measures are used for consistent external reporting purposes.Measures of normal weather used by the Company’s regulatory authorities to set rates vary by jurisdiction.Periods used to measure normal weather for regulatory purposes range from 10 years to 30 years. 12 Table of Contents Significant Customers The Distribution segment has no single customer, or group of customers under common control, that accounted for ten percent or more of the Company’s Distribution segment or the Company’s total consolidated operating revenues for the years ended December 31, 2011, 2010 and 2009. Natural Gas Supply The cost and reliability of natural gas service are largely dependent upon the Company's ability to achieve favorable mixes of long-term and short-term natural gas supply agreements and fixed and variable trans­portation con­tracts.The Com­pany acquires its natural gas supplies directly.The Company has enhanced the reliability of the service provided to its customers by obtaining the ability to dispatch and moni­tor natural gas volumes on a daily, hourly or real-time basis. For the year ended December 31, 2011, the majority of the natural gas requirements for the utility operations of Missouri Gas Energy were delivered under short- and long-term trans­portation contracts through four major pipeline companies and approximately twenty-four commodity suppliers.For this same period, the majority of the natural gas requirements of New England Gas Company were delivered under long-term contracts through five major pipeline companies and contracts with three commodity suppliers.These con­tracts have various expira­tion dates ranging from 2012 through 2036.Missouri Gas Energy and New England Gas Company also have firm natural gas supply commit­ments under short-term and seasonal arrangements available for all of its service territories.Missouri Gas Energy and New England Gas Company hold contract rights to over 17 Bcf and 1 Bcf of storage capacity, respectively, to assist in meeting peak demands. Like the natural gas industry as a whole, Missouri Gas Energy and New England Gas Company utilize natural gas sales and/or transportation contracts with interruption provisions, by which large volume users purchase natural gas with the understanding that they may be forced to shut down or switch to alternate sources of energy at times when the natural gas is needed by higher priority customers for load management.In addition, during times of special supply problems, curtail­ments of deliveries to customers with firm contracts may be made in accordance with guidelines estab­lished by appropriate federal and state regulatory agencies. Regulation and Rates The Company’s utility operations are regulated as to rates, operations and other matters by the regulatory commissions of the states in which each operates.In Missouri, natural gas rates are established by the MPSC on a system-wide basis.In Massachusetts, natural gas rates for New England Gas Company are subject to the regulatory authority of the MDPU.For additional information concerning recent state and federal regulatory developments, see Item 8.Financial Statements and Supplementary Data, Note 19 – Regulation and Rates. The Company holds non-exclusive franchises with varying expiration dates in all incorporated communities where it is necessary to carry on its business as it is now being conducted.Fall River, Massachusetts; Kansas City, Missouri; and St. Joseph, Missouri are the largest cities in which the Company's utility cus­tomers are located.The franchise in Kansas City, Missouri expires in 2020.The franchises in Fall River, Massachusetts and St. Joseph, Missouri are perpetual. Regulatory authorities establish natural gas service rates so as to permit utilities the opportunity to recover operating, admin­istrative and financing costs, and the opportunity to earn a reasonable return on equity.Natural gas costs are billed to cus­tomers through purchased natural gas adjustment clauses, which permit the Company to adjust its sales price as the cost of purchased natural gas changes.This is important because the cost of natural gas accounts for a signifi­cant portion of the Company's total ex­penses.The appropriate regulatory authority must receive notice of such adjustments prior to billing imple­menta­tion.The MPSC allows Missouri Gas Energy to make rate adjustments for purchased natural gas cost changes up to four times per year.The MDPU permits New England Gas Company to file for purchased natural gas cost rate adjustments at any time its projected revenues and purchased natural gas costs vary by more than five percent. The Company supports any service rate changes that it proposes to its regulators using an his­toric test year of operating results adjusted to normal conditions and for any known and measurable revenue or expense changes.Because the regula­tory process has certain inherent time delays, rate orders in these jurisdictions may not reflect the operating costs at the time new rates are put into effect. 13 Table of Contents Except for Missouri Gas Energy’s residential customers and small general service customers, who are billed a fixed monthly charge for services provided and a charge for the amount of natural gas used, the Company’s monthly customer bills contain a fixed service charge, a usage charge for service to deliver natural gas, and a charge for the amount of natural gas used.Although the monthly fixed charge provides an even revenue stream, the usage charge increases the Company's revenue and earnings in the traditional heating load months when usage of natural gas increases. In addition to public service commission regu­la­tion, the Distribution segment is affected by certain other regula­tions, including pipe­line safety regulations under the Natural Gas Pipeline Safety Act of 1968, the Pipeline Safety Improvement Act of 2002, safety regulations under the Occupational Safety and Health Act and various state and federal environmental statutes and regulations.The Com­pany believes that its utility operations are in compliance, in all material respects, with applicable safety and environ­mental statutes and regulations. The following table summarizes the rate proceedings applicable to the Distribution segment: Company Date of Last Rate Filing Rate Proceedings Status (1) Missouri April 2009 MPSC rate order effective February 28, 2010 Massachusetts September 2010 MDPU rate order effective April 1, 2011 For more information related to these rate filings, see Item 8. Financial Statements and Supplementary Data, Note 19 – Regulation and Rates. Competition As energy providers, Missouri Gas Energy and New England Gas Company have historic­ally competed with alterna­tive energy sources available to end-users in their service areas, particularly electri­city, propane, fuel oil, coal, NGL and other refined products.At present rates, the cost of electricity to residential and com­mer­cial customers in the Com­pany’s regulated utility ser­vice areas generally is higher than the effective cost of natural gas service.There can be no assurance, however, that future fluctuations in natural gas and electric costs will not reduce the cost advantage of natural gas service. Competition from the use of fuel oils and propane, particularly by industrial and electric generation cus­to­mers, has increased due to the volatility of natural gas prices and increased marketing efforts from various energy companies.Competition from the use of fuel oils and propane is generally greater in the Company’s Massachusetts service area than in its Missouri service area. Nevertheless, this competition affects the nationwide market for natural gas.Addi­tionally, the general economic conditions in the Company’s regulated utility service areas continue to affect certain customers and market areas, thus impacting the results of the Company’s operations.The Company’s regulated utility operations are not currently in significant direct competition with any other distributors of natural gas to residential and small commercial customers within their service areas. OTHER MATTERS Environmental The Company is subject to federal, state and local laws and regulations relating to the protection of the environment.These evolving laws and regulations may require expenditures over a long period of time to con­trol environmental impacts.The Company has established procedures for the ongoing evaluation of its operations to identify potential environmental exposures.These procedures are designed to achieve compliance with such laws and regulations.For additional information concerning the impact of environmental regulation on the Company, see Item 1A. Risk Factors and Item 8.Financial Statements and Supplementary Data, Note 15 – Commitments and Contingencies. 14 Table of Contents Insurance The Company maintains insurance coverage provided under its policies similar to other comparable companies in the same lines of business.This includes, but is not limited to, insurance for potential liability to third parties, worker’s compensation, automobile and property insurance.The insurance policies are subject to terms, conditions, limitations and exclusions that do not fully compensate the Company for all losses.Except for windstorm property insurance more fully described below, insurance deductibles range from $100,000 to $10 million for the various policies utilized by the Company.As the Company renews its policies, it is possible that some of the current insurance coverage may not be renewed or obtainable on commercially reasonable terms due to restrictive insurance markets. Oil Insurance Limited (OIL), theCompany’s member mutual property insurer, revised its windstorm insurance coverage effective January 1, 2010. Based on the revised coverage, the per occurrence windstorm claims for onshore and offshore assets are limited to $250 million per member subject to a fixed 60 percent payout, up to $150 million per member, and are subject to the $750 million aggregate limit for total payout to members per incident and a $10 million deductible.The revised windstorm coverage also limits annual individual member recovery to $300 million in the aggregate. The Company has also purchased additional excess insurance coverage for its onshore assets arising from windstorm damage, which provides up to an additional $100 million of property insurance coverage over and above existing coverage or in excess of the base OIL coverage.In the event windstorm damage claims are made by the Company for its onshore assets and such damage claims are subject to a scaled or aggregate limit reduction by OIL, the Company may have additional uninsured exposure prior to application of the excess insurance coverage. Employees As of December 31, 2011, the Company had 2,437 employees, of whom 1,540 are paid on an hourly basis and 897 are paid on a salary basis.Unions represent 765 of the 1,540 hourly paid employees.The table below sets forth the number of employees represented by unions for each division, as well as the expiration dates of the current contracts with the respective bargaining units. Number of Employees Represented by Unions Expiration of Current Contract PEPL: USW Local 348 May 27, 2012 Missouri Gas Energy: Gas Workers 781 April 30, 2014 IBEW Local 53 93 April 30, 2014 USW Local 11-267 25 April 30, 2014 USW Local 12561, 14228 April 30, 2014 New England Gas Company: UWUA Local 431 69 April30, 2013 As of December 31, 2011, the number of persons employed by each segment was as follows:Transportation and Storage segment – 1,189 persons; Gathering and Processing segment – 323 persons; Distribution segment – 808 persons; All Other subsidiary operations – 13 persons.In addition, the corporate employees of Southern Union totaled 104 persons. 15 Table of Contents The employees of Florida Gas are not employees of Southern Union and, therefore, were not considered in the employee statistics noted above.As of December 31, 2011, Florida Gas had 334 non-union employees. The Company believes that its relations with its employees are good.From time to time, however, the Company may be subject to labor disputes.The Company did not experience any strikes or work stoppages during the years ended December 31, 2011, 2010 or 2009. Available Information Southern Union files annual, quarterly and special reports, proxy statements and other information with the SEC as required.Any document that Southern Union files with the SEC may be read or copied at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549.Please call the SEC at 1-800-SEC-0330 for information on the public reference room.Southern Union’s SEC filings are also available at the SEC’s website at http://www.sec.gov and through Southern Union’s website at http://www.sug.com.The information on Southern Union’s website is not incorporated by reference into and is not made a part of this report. The Company, by and through the Audit Committee of its Board of Directors (Board), has adopted a Code of Ethics and Business Conduct (Code) designed to reflect requirements of the Sarbanes-Oxley Act of 2002, New York Stock Exchange rules and other applicable laws, rules and regulations.The Code applies to all of the Company’s directors, officers and employees. Any amendment to the Code will be posted promptly on Southern Union’s website at http://www.sug.com. Southern Union, by and through the Corporate Governance Committee of the Board, also has adopted Corporate Governance Guidelines (Guidelines).The Guidelines set forth, among other things, the responsibilities and standards under which the directors, the Board, its major committees and management shall function.The Code, the Guidelines and the charters of the Audit, Corporate Governance, Compensation, Finance and Investment committees are posted on the Corporate Governance section of Southern Union’s website under “Governance Documents” at http://www.sug.com. ITEM 1A.Risk Factors. The risks and uncertainties described below are not the only ones faced by the Company. Additional risks and uncertainties that the Company is unaware of, or that it currently deems immaterial, may become important factors that affect it. If any of the following risks occurs, the Company’s business, financial condition, results of operations or cash flows could be materially and adversely affected. RISKS THAT RELATE TO THE MERGER Southern Union’s ability to complete the Merger is subject to the satisfaction of certain closing conditions and the receipt of consents from governmental entities which may impose restrictions or conditions that could adversely affect Southern Union and/or ETE.Any of the foregoing could cause the Merger to be delayed or abandoned. The Merger is subject to certain closing conditions, the absence of injunctions or other legal restrictions and that no material adverse effect shall have occurred on either company.In addition, in order to complete the Merger, approvals from various governmental entities must be obtained.These governmental entities, such as the MPSC, may impose certain restrictions or obligations as conditions for their approval.Such restrictions or conditions may be imposed on the business and operations of Southern Union and/or ETE in connection with the completion of the Merger.These restrictions or conditions also could have the effect of delaying completion of the Merger or imposing additional costs on or limiting the revenues of the combined company and/or cause either ETE or Southern Union to abandon the Merger.Southern Union can provide no assurance that the various closing conditions and required approvals will be met or obtained. 16 Table of Contents If the Merger Agreement is terminated, Southern Union may be obligated to reimburse ETE for costs incurred related to the Merger and, under certain circumstances, pay a breakup fee to ETE.These costs could require Southern Union to seek loans or use Southern Union’s available cash that would have otherwise been available for operations, dividends or other general corporate purposes. In certain circumstances, upon termination of the Merger Agreement, Southern Union would be responsible for reimbursing ETE for up to $54 million in expenses related to the transaction and may be obligated to pay a breakup fee to ETE of $181.3 million. If the Merger Agreement is terminated, the expense reimbursements and the breakup fee required to be paid, if any, by Southern Union under the Merger Agreement may require Southern Union to seek loans or borrow amounts to enable it to pay these amounts to ETE.In either case, payment of these amounts would reduce the cash Southern Union has available for operations, dividends or other general corporate purposes. The failure to successfully combine the businesses of ETE and Southern Union in the expected time frame may adversely affect ETE’s future results, which may adversely affect the value of the ETE common units that Southern Union stockholders would receive in the Merger. The success of the Merger will depend, in part, on the ability of ETE to realize the anticipated benefits from combining the businesses of ETE and Southern Union.To realize these anticipated benefits, ETE’s and Southern Union’s businesses must be successfully combined.If the combined company is not able to achieve these objectives, the anticipated benefits of the Merger may not be realized fully or at all or may take longer to realize than expected.In addition, the actual integration may result in additional and unforeseen expenses, which could reduce the anticipated benefits of the Merger. ETE and Southern Union, including their respective subsidiaries, have operated and, until the completion of the Merger, will continue to operate independently.It is possible that the integration process could result in the loss of key employees, as well as the disruption of each company’s ongoing businesses or inconsistencies in their standards, controls, procedures and policies.Any or all of those occurrences could adversely affect the combined company’s ability to maintain relationships with customers and employees after the Merger or to achieve the anticipated benefits of the Merger.Integration efforts between the two companies will also divert management attention and resources.These integration matters could have an adverse effect on each of ETE and Southern Union. The pendency of the Merger could materially adversely affect the future business and operations of Southern Union or result in a loss of Southern Union employees. In connection with the pending Merger, it is possible that some customers, suppliers and other persons with whom Southern Union has a business relationship may delay or defer certain business decisions or might decide to seek to terminate, change or renegotiate their relationship with Southern Union as a result of the Merger, which could negatively impact revenues, earnings and cash flows of Southern Union, as well as the market price of shares of Southern Union common stock, regardless of whether the Merger is completed.Similarly, current and prospective employees of Southern Union may experience uncertainty about their future roles with ETE and Southern Union following completion of the Merger, which may materially adversely affect the ability of Southern Union to attract and retain key employees.Additionally, under the Merger Agreement, the Company is subject to certain restrictions on the conduct of its business prior to completing the Merger, which may adversely affect its ability to execute certain of its business strategies. Failure to complete the Merger could negatively impact the stock price of Southern Union and its future businesses and financial results. If the Merger is not completed, the ongoing business of Southern Union may be adversely affected and Southern Union will be subject to several risks and consequences, including the following: · under the Merger Agreement, Southern Union may be required, under certain circumstances, to pay ETE a breakup fee of $181.3 million and up to $54million of ETE’s expenses; · Southern Union will be required to pay certain costs relating to the Merger, whether or not the Merger is completed, such as legal, accounting, financial advisor and printing fees; · Southern Union would not realize the expected benefits of the Merger; · under the Merger Agreement, Southern Union is subject to certain restrictions on the conduct of its business prior to completing the Merger which may adversely affect its ability to execute certain of its business strategies; and · matters relating to the Merger may require substantial commitments of time and resources by Southern Union management, which could otherwise have been devoted to other opportunities that may have been beneficial to Southern Union as an independent company. 17 Table of Contents In addition, if the Merger is not completed, Southern Union may experience negative reactions from the financial markets and from its customers and employees.Southern Union also could be subject to litigation related to any failure to complete the Merger or to enforcement proceedings commenced against Southern Union to attempt to force it to perform its obligations under the Merger Agreement. Pending litigation against ETE and Southern Union could result in the payment of damages in the event the Merger is completed and/or may adversely affect the combined company’s business, financial condition or results of operations following the Merger. In connection with the Merger, purported stockholders of Southern Union have filed several stockholder class action lawsuits against Southern Union, Merger Sub, ETE and the Southern Union Board in the District Courts of Harris County, Texas and in the Delaware Courts of Chancery.If a final settlement is not reached, or if a dismissal is not obtained, these lawsuits could result in substantial costs to ETE and Southern Union, including any costs associated with the indemnification of directors.Additional lawsuits may be filed against Southern Union related to the Merger.The defense or settlement of any lawsuit or claim that remains unresolved at the time the Merger is completed may adversely affect the combined company’s business, financial condition or results of the operations. RISKS THAT RELATE TO SOUTHERN UNION Southern Union has substantial debt and may not be able to obtain funding or obtain funding on acceptable terms because of deterioration in the credit and capital markets.This may hinder or prevent Southern Union from meeting its future capital needs. Southern Union has a significant amount of debt outstanding.As of December31, 2011, consolidated debt on the Consolidated Balance Sheet totaled $3.5 billionoutstanding, compared to total capitalization (long- and short-term debt plus stockholders' equity) of $6.14 billion. Some of the Company’s debt obligations contain financial covenants concerning debt-to-capital ratios and interest coverage ratios.The Company’s failure to comply with any of these covenants could result in an event of default which, if not cured or waived, could result in the acceleration of outstanding debt obligations or render it unable to borrow under certain credit agreements. Any such acceleration or inability to borrow could cause a material adverse change in the Company’s financial condition. The Company relies on access to both short- and long-term credit as a significant source of liquidity for capital requirements not satisfied by the cash flow from its operations.A deterioration in the Company’s financial condition could hamper its ability to access the capital markets. Global financial markets and economic conditions have been, and may continue to be, disrupted and volatile. The current weak economic conditions have made, and may continue to make, obtaining funding more difficult. Due to these factors, the Company cannot be certain that funding will be available if needed and, to the extent required, on acceptable terms.If funding is not available when needed, or is available only on unfavorable terms, the Company may be unable to grow its existing business, complete acquisitions, refinance its debt or otherwise take advantage of business opportunities or respond to competitive pressures, any of which could have a material adverse effect on the Company’s revenues and results of operations. Further, because of the need for certain state regulatory approvals in order to incur long-term debt and issue capital stock, the Company may not be able to access the capital markets on a timely basis. Restrictions on the Company’s ability to access capital markets could affect its ability to execute its business plan or limit its ability to pursue improvements or acquisitions on which it may otherwise rely for future growth. 18 Table of Contents Credit ratings downgrades could increase the Company’s financing costs and limit its ability to access the capital markets. As of December 31, 2011, both Southern Union’s and Panhandle’s debt were rated BBB- by Fitch Ratings, Baa3 by Moody's Investor Services, Inc. and BBB- by Standard & Poor's.Due to the merger activities involving the Company, Standard and Poor’s has placed Southern Union and Panhandle on Credit Watch with developing implications, Moody’s has revised its outlook on Southern Union’s debt from stable to negative, and Fitch has placed Southern Union and Panhandle on Rating Watch Negative.The Company is not party to any lending agreement that would accelerate the maturity date of any obligation due to a failure to maintain any specific credit rating, nor would a reduction in any credit rating, by itself, cause an event of default under any of the Company’s lending agreements.However, if its current credit ratings are downgraded below investment grade or if there are times when it is placed on "credit watch," the Company could be negatively impacted as follows: · Borrowing costs associated with existing debt obligations could increase annually up to approximately $6.6 million in the event of a credit rating downgrade; · The costs of refinancing debt that is maturing or any new debt issuances could increase due to being placed on credit watch or due to a credit rating downgrade; · The costs of maintaining certain contractual relationships could increase, primarily related to the potential requirement for the Company to post collateral associated with its derivative financial instruments; and · Regulators may be unwilling to allow the Company to pass along increased debt service costs to natural gas customers. The financial soundness of the Company’s customers could affect its business and operating results and the Company’s credit risk management may not be adequate to protect against customer risk. As a result of the recent disruptions in the financial markets and other macroeconomic challenges that have impacted the economy of the United States and other parts of the world, the Company’s customers may experience cash flow concerns.As a result, if customers’ operating and financial performance deteriorates, or if they are unable to make scheduled payments or obtain credit, customers may not be able to pay, or may delay payment of, accounts receivable owed to the Company.The Company’s credit procedures and policies may not be adequate to fully eliminate customer credit risk.In addition, in certain situations, the Company may assume certain additional credit risks for competitive reasons or otherwise.Any inability of the Company’s customers to pay for services could adversely affect the Company’s financial condition, results of operations and cash flows. The Company depends on distributions from its subsidiaries and joint ventures to meet its needs. The Company is dependent on the earnings and cash flows of, and dividends, loans, advances or other distributions from, its subsidiaries to generate the funds necessary to meet its obligations.The availability of distributions from such entities is subject to their earnings and capital requirements, the satisfaction of various covenants and conditions contained in financing documents by which they are bound or in their organizational documents, and in the case of the regulated subsidiaries, regulatory restrictions that limit their ability to distribute profits to Southern Union. The Company owns 50 percent of Citrus, the holding company for Florida Gas.As such, the Company cannot control or guarantee the receipt of distributions from Florida Gas through Citrus. 19 Table of Contents The Company’s growth strategy entails risk for investors. The Company may actively pursue acquisitions in the energy industry to complement and diversify its existing businesses. As part of its growth strategy, Southern Union may: · examine and potentially acquire regulated or unregulated businesses, including transportation and storage assets and gathering and processing businesses within the natural gas industry; · enter into joint venture agreements and/or other transactions with other industry participants or financial investors; · selectively divest parts of its business, including parts of its core operations; and · continue expanding its existing operations. The Company’s ability to acquire new businesses will depend upon the extent to which opportunities become available, as well as, among other things: · its success in valuing and bidding for the opportunities; · its ability to assess the risks of the opportunities; · its ability to obtain regulatory approvals on favorable terms; and · its access to financing on acceptable terms. Once acquired, the Company’s ability to integrate a new business into its existing operations successfully will largely depend on the adequacy of implementation plans, including the ability to identify and retain employees to manage the acquired business, and the ability to achieve desired operating efficiencies. The successful integration of any businesses acquired in the future may entail numerous risks, including: · the risk of diverting management's attention from day-to-day operations; · the risk that the acquired businesses will require substantial capital and financial investments; · the risk that the investments will fail to perform in accordance with expectations; and · the risk of substantial difficulties in the transition and integration process. These factors could have a material adverse effect on the Company’s business, financial condition, results of operations and cash flows, particularly in the case of a larger acquisition or multiple acquisitions in a short period of time. The consideration paid in connection with an investment or acquisition also affects the Company’s financial results. To the extent it issues shares of capital stock or other rights to purchase capital stock, including options or other rights, existing stockholders may be diluted and earnings per share may decrease. In addition, acquisitions or expansions may result in the incurrence of additional debt. The Company is subject to operating risks. The Company’s operations are subject to all operating hazards and risks incident to handling, storing, transporting and providing customers with natural gas or NGL, including adverse weather conditions, explosions, pollution, release of toxic substances, fires and other hazards, each of which could result in damage to or destruction of its facilities or damage to persons and property. If any of these events were to occur, the Company could suffer substantial losses. Moreover, as a result, the Company has been, and likely will be, a defendant in legal proceedings and litigation arising in the ordinary course of business. While the Company maintains insurance against many of these risks to the extent and in amounts that it believes are reasonable, the Company’s insurance coverages have significant deductibles and self-insurance levels, limits on maximum recovery, and do not cover all risks.There is also the risk that the coverages will change over time in light of increased premiums or changes in the terms of the insurance coverages that could result in the Company’s decision to either terminate certain coverages, increase deductibles and self-insurance levels, or decrease maximum recoveries.In addition, there is a risk that the insurers may default on their coverage obligations. As a result, the Company’s results of operations, cash flows or financial condition could be adversely affected if a significant event occurs that is not fully covered by insurance. Terrorist attacks, such as the attacks that occurred on September11, 2001, have resulted in increased costs, and the consequences of terrorism may adversely impact the Company’s results of operations. The impact that terrorist attacks, such as the attacks of September11, 2001, may have on the energy industry in general, and on the Company in particular, is not known at this time. Uncertainty surrounding military activity may affect the Company’s operations in unpredictable ways, including disruptions of fuel supplies and markets and the possibility that infrastructure facilities, including pipelines, LNG facilities, gathering facilities and processing plants, could be direct targets of, or indirect casualties of, an act of terror or a retaliatory strike. The Company may have to incur significant additional costs in the future to safeguard its physical assets. 20 Table of Contents The success of the pipeline and gathering and processing businesses depends, in part, on factors beyond the Company’s control. Third parties own most of the natural gas transported and stored through the pipeline systems operated by Panhandle and Florida Gas.Additionally, third parties produce all of the natural gas gathered and processed by SUGS, and third parties provide all of the NGL transportation and fractionation services for SUGS.As a result, the volume of natural gas or NGL transported, stored, gathered, processed or fractionated depends on the actions of those third parties and is beyond the Company’s control.Further, other factors beyond the Company’s and those third parties’ control may unfavorably impact the Company’s ability to maintain or increase current transmission, storage, gathering or processing rates, to renegotiate existing contracts as they expire or to remarket unsubscribed capacity.High utilization of contracted capacity by firm customers reduces capacity available for interruptible transportation and parking services. The success of the pipeline and gathering and processing businesses depends on the continued development of additional natural gas reserves in the vicinity of their facilities and their ability to access additional reserves to offset the natural decline from existing sources connected to their systems. The amount of revenue generated by Panhandle and Florida Gas ultimately depends upon their access to reserves of available natural gas. Additionally, the amount of revenue generated by SUGS depends substantially upon the volume of natural gas gathered and processed and NGL extracted.As the reserves available through the supply basins connected to these systems naturally decline, a decrease in development or production activity could cause a decrease in the volume of natural gas available for transmission, gathering or processing. If production from these natural gas reserves is substantially reduced and not replaced with other sources of natural gas, such as new wells or interconnections with other pipelines, and certain of the Company’s assets are consequently not utilized, the Company may have to accelerate the recognition and settlement of AROs.Investments by third parties in the development of new natural gas reserves or other sources of natural gas in proximity to the Company’s facilities depend on many factors beyond the Company’s control.Revenue reductions or the acceleration of AROs resulting from the decline of natural gas reserves and the lack of new sources of natural gas may have a material adverse effect on the Company’s business, financial condition, results of operations and cash flows. The pipeline and gathering and processing businesses’ revenues are generated under contracts that must be renegotiated periodically. The revenues of Panhandle, Florida Gas and SUGS are generated under contracts that expire periodically and must be replaced.Although the Company will actively pursue the renegotiation, extension and/or replacement of all of its contracts, it cannot assure that it will be able to extend or replace these contracts when they expire or that the terms of any renegotiated contracts will be as favorable as the existing contracts.If the Company is unable to renew, extend or replace these contracts, or if the Company renews them on less favorable terms, it may suffer a material reduction in revenues and earnings. 21 Table of Contents The expansion of the Company’s pipeline and gathering and processing systems by constructing new facilities subjects the Company to construction and other risks that may adversely affect the financial results of the Company’s pipeline and gathering and processing businesses. The Company may expand the capacity of its existing pipeline, storage, LNG, and gathering and processing facilities by constructing additional facilities.Construction of these facilities is subject to various regulatory, development and operational risks, including: · the Company’s ability to obtain necessary approvals and permits from FERC and other regulatory agencies on a timely basis and on terms that are acceptable to it; · the ability to access sufficient capital at reasonable rates to fund expansion projects, especially in periods of prolonged economic decline when the Company may be unable to access capital markets; · the availability of skilled labor, equipment, and materials to complete expansion projects; · adverse weather conditions; · potential changes in federal, state and local statutes, regulations, and orders, including environmental requirements that delay or prevent a project from proceeding or increase the anticipated cost of the project; · impediments on the Company’s ability to acquire rights-of-way or land rights or to commence and complete construction on a timely basis or on terms that are acceptable to it; · the Company’s ability to construct projects within anticipated costs, including the risk that the Company may incur cost overruns, resulting from inflation or increased costs of equipment, materials, labor, contractor productivity, delays in construction or other factors beyond its control, that the Company may not be able to recover from its customers; · the lack of future growth in natural gas supply and/or demand; and · the lack of transportation, storage or throughput commitments or gathering and processing commitments. Any of these risks could prevent a project from proceeding, delay its completion or increase its anticipated costs.There is also the risk that a downturn in the economy and its potential negative impact on natural gas demand may result in either slower development in the Company’s expansion projects or adjustments in the contractual commitments supporting such projects.As a result, new facilities could be delayed or may not achieve the Company’s expected investment return, which may adversely affect the Company’s business, financial condition, results of operations and cash flows. The inability to continue to access lands owned by third parties could adversely affect the Company’s ability to operate and/or expand its pipeline and gathering and processing businesses. The ability of Panhandle, Florida Gas or SUGS to operate in certain geographic areas will depend on their success in maintaining existing rights-of-way and obtaining new rights-of-way. Securing additional rights-of-way is also critical to the Company’s ability to pursue expansion projects.Even for Panhandle and Florida Gas, which generally have the right of eminent domain, the Company cannot assure that it will be able to acquire all of the necessary new rights-of-way or maintain access to existing rights-of-way upon the expiration of the current rights-of-way or that all of the rights-of-way will be obtainable in a timely fashion. The Company’s financial position could be adversely affected if the costs of new or extended rights-of-way materially increase or the Company is unable to obtain or extend the rights-of-way timely. Federal, state and local jurisdictions may challenge the Company’s tax return positions. The positions taken by the Company in its tax return filings require significant judgment, use of estimates, and the interpretation and application of complex tax laws.Significant judgment is also required in assessing the timing and amounts of deductible and taxable items.Despite management’s belief that the Company’s tax return positions are fully supportable, certain positions may be challenged successfully by federal, state and local jurisdictions. The Company is subject to extensive federal, state and local laws and regulations regulating the environmental aspects of its business that may increase its costs of operation, expose it to environmental liabilities and require it to make material unbudgeted expenditures. The Company is subject to extensive federal, state and local laws and regulations regulating the environmental aspects of its business (including air emissions), which are complex, change from time to time and have tended to become increasingly strict. These laws and regulations have necessitated, and in the future may necessitate, increased capital expenditures and operating costs. In addition, certain environmental laws may result in liability without regard to fault concerning contamination at a broad range of properties, including currently or formerly owned, leased or operated properties and properties where the Company disposed of, or arranged for the disposal of, waste. 22 Table of Contents The Company is currently monitoring or remediating contamination at several of its facilities and at waste disposal sites pursuant to environmental laws and regulations and indemnification agreements.The Company cannot predict with certainty the sites for which it may be responsible, the amount of resulting cleanup obligations that may be imposed on it or the amount and timing of future expenditures related to environmental remediation because of the difficulty of estimating cleanup costs and the uncertainty of payment by other PRPs. Costs and obligations also can arise from claims for toxic torts and natural resource damages or from releases of hazardous materials on other properties as a result of ongoing operations or disposal of waste. Compliance with amended, new or more stringently enforced existing environmental requirements, or the future discovery of contamination, may require material unbudgeted expenditures. These costs or expenditures could have a material adverse effect on the Company’s business, financial condition, results of operations or cash flows, particularly if such costs or expenditures are not fully recoverable from insurance or through the rates charged to customers or if they exceed any amounts that have been reserved. The Company’s business could be affected adversely by union disputes and strikes or work stoppages by its unionized employees. As of December 31, 2011, approximately 765 of the Company’s 2,437 employees were represented by collective bargaining units under collective bargaining agreements.In the coming months, the Company anticipates participating in discussions with United Steel Workers Local 348 with respect to the renewal of a collective bargaining agreement that expires on May 27, 2012.This collective bargaining unit currently includes approximately 219 PEPL employees.The Company cannot predict the results of any such collective bargaining negotiations or whether any such negotiations will result in a work stoppage.Any future work stoppage could, depending on the affected operations and the length of the work stoppage, have a material adverse effect on the Company’s business, financial position, results of operations or cash flows. The Company is subject to risks associated with climate change. It has been advanced that emissions of “greenhouse gases” (GHGs) are linked to climate change. Climate change and the costs that may be associated with its impact and the regulation of GHGs have the potential to affect the Company’s business in many ways, including negatively impacting (i) the costs it incurs in providing its products and services, including costs to operate and maintain its facilities, install new emission controls on its facilities, acquire allowances to authorize its GHG emissions, pay any taxes related to GHG emissions, administer and manage a GHG emissions program, pay higher insurance premiums or accept greater risk of loss in areas affected by adverse weather and coastal regions in the event of rising sea levels, (ii) the demand for and consumption of its products and services (due to change in both costs and weather patterns), and (iii) the economic health of the regions in which it operates, all of which could have a material adverse effect on the Company’s business, financial condition, results of operations and cash flows. A 2009 EPA determination that emissions of carbon dioxide and other “greenhouse gases” present an endangerment to public health could result in regulatory initiatives that increase the Company’s costs of doing business and the costs of its services. On April 17, 2009, the EPA issued a notice of its proposed finding and determination that emissions of carbon dioxide, methane, and other GHGs presented an endangerment to human health and the environment because emissions of such gases contribute to warming of the earth’s atmosphere and other climatic changes.Once finalized, EPA’s finding and determination would allow the agency to begin regulating GHG emissions under existing provisions of the Clean Air Act.In late September 2009, EPA announced two sets of proposed regulations in anticipation of finalizing its findings and determination, one rule to reduce emissions of GHGs from motor vehicles and the other to control emissions of GHGs from stationary sources.The motor vehicle rule was adopted in March 2010, and the stationary source permitting rule was promulgated in May 2010. It may take the EPA several years to impose regulations limiting emissions of GHGs from existing stationary sources due to legal challenges on the stationary rule. In addition, on September 22, 2009, the EPA issued a final rule requiring the reporting of GHG emissions from specified large GHG emission sources in the United States, including the Company’s processing plants and many compressor stations, beginning in 2011 for emissions occurring in 2010.Any limitation imposed by the EPA on GHG emissions from the Company’s natural gas–fired compressor stations and processing facilities or from the combustion of natural gas or natural gas liquids that it produces could increase its costs of doing business and/or increase the cost and reduce demand for its services. 23 Table of Contents The adoption of climate change legislation or regulations restricting emissions of “greenhouse gases” could result in increased operating costs and reduced demand for the products and services the Company provides. The Kyoto Protocol was adopted in 1997 by the United Nations to address global climate change by reducing emissions of carbon dioxide and other greenhouse gases.The treaty went into effect on February 16, 2005.The United States has not adopted the Kyoto Protocol.However, on June 26, 2009, the United States House of Representatives approved adoption of the “American Clean Energy and Security Act of 2009,” also known as the “Waxman-Markey cap-and-trade legislation” (ACESA), which would establish an economy-wide cap-and-trade program in the United States to reduce emissions of GHGs, including carbon dioxide and methane that may be contributing to warming of the Earth’s atmosphere and other climatic changes. ACESA would require an overall reduction in GHG emissions of 17 percent (from 2005 levels) by 2020, and by over 80 percent by 2050. Under ACESA, covered sources of GHG emissions would be required to obtain GHG emission “allowances” corresponding to their annual emissions of GHGs. The number of emission allowances issued each year would decline as necessary to meet ACESA’s overall emission reduction goals. As the number of GHG emission allowances declines each year, the cost or value of allowances is expected to escalate significantly. The net effect of ACESA would be to impose increasing costs on the combustion of carbon-based fuels such as oil, refined petroleum products, natural gas and NGLs. The United States Senate attempted to pass its own legislation for controlling and reducing emissions of GHGs in the United States.The Senate failed to adopt GHG legislation in the last Congress.It is not possible to predict if the current or a future Congress will propose or pass climate change legislation as robust as the 2009 ACESA.President Obama has indicated that he continues to support the adoption of legislation to control and reduce emissions of GHGs through an emission allowance permitting system that results in fewer allowances being issued each year but that allows parties to buy, sell and trade allowances as needed to fulfill their GHG emission obligations.Any laws or regulations that may be adopted to restrict or reduce emissions of GHGs would likely require the Company to incur increased costs.Further, current or future rate structures or shipper or producer contracts and prevailing market conditions might not allow the Company to recover the additional costs incurred to comply with such laws and/or regulations and may affect the Company’s ability to provide services.While the Company may be able to include some or all of such increased costs in its rate structures or shipper or producer contracts, such recovery of costs is uncertain and may depend on events beyond the Company’s control.Such matters could have a material adverse effect on demand for the Company’s gathering, treating, processing, distribution or transportation services. Even if such legislation is not adopted at the national level, more than one-third of the states have begun taking actions to control and/or reduce emissions of GHGs, with most of the state-level initiatives focused on large sources of GHG emissions, such as coal-fired electric plants. It is possible that smaller sources of emissions could become subject to GHG emission limitations or allowance purchase requirements in the future. Any one of these climate change regulatory and legislative initiatives could have a material adverse effect on the Company’s business, financial condition, results of operations and cash flows. The Company is subject to risks resulting from the moratorium in 2010 on and the resulting increased costs of offshore deepwater drilling. The United States Department of Interior (DOI) implemented a six-month moratorium on offshore drilling in water deeper than 500 feet in response to the blowout and explosion on April 20, 2010 at the British Petroleum Plc deepwater well in the Gulf of Mexico.The offshore drilling moratorium was implemented to permit the DOI to review the safety protocols and procedures used by offshore drilling companies, which review will enable the DOI to recommend enhanced safety and training needs for offshore drilling companies.The moratorium was lifted in October 2010.Additionally, the United States Bureau of Ocean Energy Management, Regulation and Enforcement (formerly the United States Mineral Management Service) has been fundamentally restructured by the DOI with the intent of providing enhanced oversight of onshore and offshore drilling operations for regulatory compliance enforcement, energy development and revenue collection.Certain enhanced regulatory mandates have been enacted with additional regulatory mandates expected.The new regulatory requirements will increase the cost of offshore drilling and production operations.The increased regulations and cost of drilling operations could result in decreased drilling activity in the areas serviced by the Company.Furthermore, the imposed moratorium did result in some offshore drilling companies relocating their offshore drilling operations for currently indeterminable periods of time to regions outside of the United States.Business decisions to not drill in the areas serviced by the Company resulting from the increased regulations and costs could result in a reduction in the future development and production of natural gas reserves in the vicinity of the Company’s facilities, which could adversely affect the Company’s business, financial condition, results of operations and cash flows. 24 Table of Contents The Company’s businesses require the retention and recruitment of a skilled workforce and the loss of employees could result in the failure to implement its business plans. The Company’s businesses require the retention and recruitment of a skilled workforce including engineers and other technical personnel.If the Company is unable to retain its current employees (many of whom are retirement eligible) or recruit new employees of comparable knowledge and experience, the Company’s business could be negatively impacted. The costs of providing pension and other postretirement health care benefits and related funding requirements are subject to changes in pension fund values, changing demographics and fluctuating actuarial assumptions and may have a material adverse effect on the Company’s financial results.In addition, the passage of the Health Care Reform Act in 2010 could significantly increase the cost of providing health care benefits for Company employees. The Company provides pension plan and other postretirement healthcare benefits to certain of its employees.The costs of providing pension and other postretirement health care benefits and related funding requirements are subject to changes in pension and other postretirement fund values, changing demographics and fluctuating actuarial assumptions that may have a material adverse effect on the Company’s future financial results.In addition, the passage of the Health Care Reform Act of 2010 could significantly increase the cost of health care benefits for its employees.While certain of the costs incurred in providing such pension and other postretirement healthcare benefits are recovered through the rates charged by the Company’s regulated businesses, the Company may not recover all of its costs and those rates are generally not immediately responsive to current market conditions or funding requirements.Additionally, if the current cost recovery mechanisms are changed or eliminated, the impact of these benefits on operating results could significantly increase. The Company is subject to risks related to cybersecurity. The Company is subject to cybersecurity risks and may incur increasing costs in connection with its efforts to enhance and ensure security and in response to actual or attempted cybersecurity attacks. Substantial aspects of the Company’s business depend on the secure operation of its computer systems and websites. Security breaches could expose the Company to a risk of loss, misuse or interruption of sensitive and critical information and functions, including its own proprietary information and that of its customers, suppliers and employees and functions that affect the operation of the business.Such losses could result in operational impacts, reputational harm, competitive disadvantage, litigation, regulatory enforcement actions, and liability. While the Company devotes substantial resources to maintaining adequate levels of cybersecurity, there can be no assurance that it will be able to prevent all of the rapidly evolving types of cyber attacks. Actual or anticipated attacks and risks may cause the Company to incur increasing costs for technology, personnel and services to enhance security or to respond to occurrences. If the Company’s security measures are circumvented, proprietary information may be misappropriated, its operations may be disrupted, and its computers or those of its customers or other third parties may be damaged. Compromises of the Company’s security may result in an interruption of operations, violation of applicable privacy and other laws, significant legal and financial exposure, damage to its reputation, and a loss of confidence in its security measures. 25 Table of Contents RISKS THAT RELATE TO THE COMPANY’S TRANSPORTATION AND STORAGE BUSINESS The transportation and storage business is highly regulated. The Company’s transportation and storage business is subject to regulation by federal, state and local regulatory authorities. FERC, the U.S. Department of Transportation and various state and local regulatory agencies regulate the interstate pipeline business. In particular, FERC has authority to regulate rates charged by Panhandle and Florida Gas for the transportation and storage of natural gas in interstate commerce.FERC also has authority over the construction, acquisition, operation and disposition of these pipeline and storage assets.In addition, the U.S. Coast Guard has oversight over certain issues including the importation of LNG. The Company’s rates and operations are subject to extensive regulation by federal regulators as well as the actions of Congress and state legislatures and, in some respects, state regulators. The Company cannot predict or control what effect future actions of regulatory agencies may have on its business or its access to the capital markets. Furthermore, the nature and degree of regulation of natural gas companies has changed significantly during the past several decades and there is no assurance that further substantial changes will not occur or that existing policies and rules will not be applied in a new or different manner. Should new and more stringent regulatory requirements be imposed, the Company’s business could be unfavorably impacted and the Company could be subject to additional costs that could adversely affect its financial condition or results of operations if these costs are not ultimately recovered through rates. The Company’s transportation and storage business is also influenced by fluctuations in costs, including operating costs such as insurance, postretirement and other benefit costs, wages, outside contractor services costs, asset retirement obligations for certain assets and other operating costs.The profitability of regulated operations depends on the business’ ability to collect such increased costs as a part of the rates charged to its customers.To the extent that such operating costs increase in an amount greater than that for which revenue is received, or for which rate recovery is allowed, this differential could impact operating results.The lag between an increase in costs and the ability of the Company to file to obtain rate relief from FERC to recover those increased costs can have a direct negative impact on operating results.As with any request for an increase in rates in a regulatory filing, once granted, the rate increase may not be adequate.In addition, FERC may prevent the business from passing along certain costs in the form of higher rates. FERC may also exercise its Section 5 authority to initiate proceedings to review rates that it believes may not be just and reasonable. FERC has recently exercised this authority with respect to several other pipeline companies, as it had in 2007 with respect to the Company’s Southwest Gas Storage Company. If FERC were to initiate a Section 5 proceeding against the Company and find that the Company’s rates at that time were not just and reasonable due to a lower rate base, reduced or disallowed operating costs, or other factors, the applicable maximum rates the Company is allowed to charge customers could be reduced and the reduction could potentially have a material adverse effect on the Company’s business, financial condition, results of operations or cash flows. In 2010, in response to an intervention and protest filed by BG LNG Services (BGLS) regarding its rates with Trunkline LNG applicable to certain LNG expansions, FERC determined that there was no reason at that time to expend FERC’s resources on a Section 5 proceeding with respect to Trunkline LNG even though cost and revenue studies provided by the Company to FERC indicated Trunkline LNG’s revenues were in excess of its associated cost of service.However, since the current fixed rates expire at the end of 2015 and revert to tariff rate for these LNG expansions as well as the base LNG facilities for which rates were set in 2002, a Section 5 proceeding could be initiated at that time and result in significant revenue reductions if the cost of service remains lower than revenues.For additional related information, see Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations – Other Matters – Rate Matters – Trunkline LNG Cost and Revenue Study. A rate reduction is also a possible outcome with any Section 4 rate case proceeding for Florida Gas or the regulated entities of Panhandle, including any rate case proceeding required to be filed as a result of a prior rate case settlement.A regulated entity’s rate base, upon which a rate of return is allowed in the derivation of maximum rates, is primarily determined by a combination of accumulated capital investments, accumulated regulatory basis depreciation, and accumulated deferred income taxes.Such rate base can decline due to capital investments being less than depreciation over a period of time, or due to accelerated tax depreciation in excess of regulatory basis depreciation. 26 Table of Contents The pipeline businesses are subject to competition. The interstate pipeline businesses of Panhandle and Florida Gas compete with those of other interstate and intrastate pipeline companies in the transportation and storage of natural gas.The principal elements of competition among pipelines are rates, terms of service and the flexibility and reliability of service.Natural gas competes with other forms of energy available to the Company’s customers and end-users, including electricity, coal and fuel oils.The primary competitive factor is price.Changes in the availability or price of natural gas and other forms of energy, the level of business activity, conservation, legislation and governmental regulations, the capability to convert to alternate fuels and other factors, including weather and natural gas storage levels, affect the demand for natural gas in the areas served by Panhandle and Florida Gas. Substantial risks are involved in operating a natural gas pipeline system. Numerous operational risks are associated with the operation of a complex pipeline system. These include adverse weather conditions, accidents, the breakdown or failure of equipment or processes, the performance of pipeline facilities below expected levels of capacity and efficiency, the collision of equipment with pipeline facilities (such as may occur if a third party were to perform excavation or construction work near the facilities) and other catastrophic events beyond the Company’s control.In particular, the Company’s pipeline system, especially those portions that are located offshore, may be subject to adverse weather conditions, including hurricanes, earthquakes, tornadoes, extreme temperatures and other natural phenomena, making it more difficult for the Company to realize the historic rates of return associated with these assets and operations.A casualty occurrence might result in injury or loss of life, extensive property damage or environmental damage. Insurance proceeds may not be adequate to cover all liabilities or expenses incurred or revenues lost. Fluctuations in energy commodity prices could adversely affect the pipeline businesses. If natural gas prices in the supply basins connected to the pipeline systems of Panhandle and Florida Gas are higher than prices in other natural gas producing regions able to serve the Company’s customers, the volume of natural gas transported by the Company may be negatively impacted.Natural gas prices can also affect customer demand for the various services provided by the Company. The pipeline businesses are dependent on a small number of customers for a significant percentage of their sales. Panhandle’s top two customers accounted for 43 percent of its 2011 revenue.Florida Gas’ top two customers accounted for 59 percent of its 2011 revenue.The loss of any one or more of these customers could have a material adverse effect on the Company’s business, financial condition, results of operations or cash flows. RISKS THAT RELATE TO THE COMPANY’S GATHERING AND PROCESSING BUSINESS The Company’s gathering and processing business is unregulated. Unlike the Company’s returns on its regulated transportation and distribution businesses, the natural gas gathering and processing operations conducted at SUGS are not regulated for cost-based ratemaking purposes and may potentially have a higher level of risk in recovering incurred costs than the Company’s regulated operations. Although SUGS operates in an unregulated market, the business is subject to certain regulatory risks, most notably environmental and safety regulations.Moreover, the Company cannot predict when additional legislation or regulation might affect the gathering and processing industry, nor the impact of any such changes on the Company’s business, financial position, results of operations or cash flows. 27 Table of Contents The Company’s gathering and processing business is subject to competition. The gathering and processing industry is expected to remain highly competitive.Most customers of SUGS have access to more than one gathering and/or processing system.The Company’s ability to compete depends on a number of factors, including the infrastructure and contracting strategies of competitors in the Company’s gathering region and the efficiency, quality and reliability of the Company’s plant and gathering system. In addition to SUGS’ current competitive position in the gathering and processing industry, its business is subject to pricing risks associated with changes in the supply of, and the demand for, natural gas and NGL.Since the demand for natural gas or NGL is influenced by commodity prices (including prices for alternative energy sources), customer usage rates, weather, economic conditions, service costs and other factors beyond the control of the Company, volumes processed and/or NGL extracted during processing may, after analysis, be reduced from time to time based on existing market conditions. The Company’s profit margin in the gathering and processing business is highly dependent on energy commodity prices. SUGS’ gross margin is largely derived from (i) percentage of proceeds arrangements based on the volume and quality of natural gas gathered and/or NGL recovered through its facilities and (ii) specified fee arrangements for a range of services.Under percent-of-proceeds arrangements, SUGS generally gathers and processes natural gas from producers for an agreed percentage of the proceeds from the sales of the resulting residue natural gas and NGL. The percent-of-proceeds arrangements, in particular, expose SUGS’ revenues and cash flows to risks associated with the fluctuation of the price of natural gas, NGL and crude oil and their relationships to each other. The markets and prices for natural gas and NGL depend upon many factors beyond the Company’s control. These factors include demand for these commodities, which fluctuates with changes in market and economic conditions, and other factors, including: · the impact of seasonality and weather; · general economic conditions; · the level of domestic crude oil and natural gas production and consumption; · the level of worldwide crude oil and NGL production and consumption; · the availability and level of natural gas and NGL storage; · the availability of imported natural gas, LNG, NGL and crude oil; · actions taken by foreign oil and natural gas producing nations; · the availability of local, intrastate and interstate transportation systems; · the availability of NGL transportation and fractionation capacity; · the availability and marketing of competitive fuels; · the impact of energy conservation efforts; · the extent of governmental regulation and taxation; and · the availability and effective liquidity of natural gas and NGL derivative counterparties. To manage its commodity price risk related to natural gas and NGL, the Company uses a combination of puts, fixed-rate (i.e., receive fixed price) or floating-rate (i.e. receive variable price) index and basis swaps, NGL gross processing spread puts and fixed-rate swaps and exchange-traded futures and options.These derivative financial instruments allow the Company to preserve value and protect margins because changes in the value of the derivative financial instruments are highly effective in offsetting changes in physical market commodity prices and reducing basis risk.Basis risk exists primarily due to price differentials between cash market delivery locations and futures contract delivery locations.However, the Company does not fully hedge against commodity price changes, and therefore retains some exposure to market risk.Accordingly, any adverse changes to commodity prices could result in decreased revenue and increased cost.For information related to derivative financial instruments, see Item 8. Financial Statements and Supplementary Data – Note 11 Derivative Instruments and Hedging Activities – Gathering and Processing Segment. 28 Table of Contents A reduction in demand for NGL products by the petrochemical, refining or heating industries could materially adversely affect the Company’s gathering and processing business. The NGL products the Company produces have a variety of applications, including for use as heating fuels, petrochemical feed stocks and refining blend stocks.A reduction in demand for NGL products, whether because of general economic conditions, new government regulations, reduced demand by consumers for products made with NGL products, increased competition from petroleum-based products due to pricing differences, mild winter weather, severe weather such as hurricanes causing damage to Gulf Coast petrochemical facilities or other reasons, could result in a decline in the value of the NGL products the Company sells and/or reduce the volume of NGL products the Company produces. Operational risks are involved in operating a gathering and processing business. Numerous operational risks are associated with the operation of a natural gas gathering and processing business. These include adverse weather conditions, accidents, the breakdown or failure of equipment or processes, the performance of processing and fractionation facilities below expected levels of capacity or efficiency, the collision of equipment with facilities and catastrophic events such as explosions, fires, earthquakes, floods, landslides, tornadoes, lightning or other similar events beyond the Company’s control. A casualty occurrence might result in injury or loss of life, extensive property damage or environmental damage. Insurance proceeds may be inadequate to cover all liabilities or expenses incurred or revenues lost. The Company does not obtain independent evaluations of natural gas reserves dedicated to its gathering and processing business, potentially resulting in future volumes of natural gas available to the Company being less than anticipated. The Company does not obtain independent evaluations of natural gas reserves connected to its gathering systems due to the unwillingness of producers to provide reserve information, as well as the cost of such evaluations.Accordingly, the Company does not have independent estimates of total reserves dedicated to its gathering systems or the anticipated life of such reserves.If the total reserves or estimated lives of the reserves connected to the Company’s gathering systems are less than anticipated and the Company is unable to secure additional sources of natural gas, then the volumes of natural gas in the future and associated gross margin could be less than anticipated.A decline in the volumes of natural gas and associated NGL in the Company’s gathering and processing business could have a material adverse effect on its business. The Company depends on two natural gas producers for a significant portion of its supply of natural gas.The loss of these producers or the replacement of its contracts on less favorable terms could result in a decline in the Company’s volumes and/or gross margin. SUGS’ two largest natural gas suppliers for the year ended December 31, 2011 accounted for approximately 29 percent of the Company’s wellhead throughput under multiple contracts.The loss of all or even a portion of the natural gas volumes supplied by these producers or the extension or replacement of these contracts on less favorable terms, if at all, as a result of competition or otherwise, could reduce the Company’s gross margin.Although these producers represent a large volume of natural gas, the gross margin per unit of volume is significantly lower than the average gross margin per unit of volume on the Company’s gathering and processing system due to the lack of need for services required to make the natural gas merchantable (e.g. high pressure, low NGL content, essentially transmission pipeline quality natural gas). The Company depends on one NGL customer for a significant portion of its sales of NGLs.The loss of this customer or the replacement of its contract on less favorable terms could result in a decline in the Company’s gross margin. Through December 31, 2014, SUGS has contracted to sell its entire owned or controlled output of NGL to Conoco Phillips Company (Conoco).Pricing for the NGL volumes sold to Conoco throughout the contract period are based on OPIS pricing at Mont Belvieu, Texas delivery points.For the year ended December 31, 2011, Conoco accounted for approximately 27 percent and 62 percent of the Company’s and SUGS’ operating revenues, respectively. 29 Table of Contents RISKS THAT RELATE TO THE COMPANY’S DISTRIBUTION BUSINESS The distribution business is highly regulated and the Company’s revenues, operating results and financial condition may fluctuate with the distribution business’ ability to achieve timely and effective rate relief from state regulators. The Company’s distribution business is subject to regulation by the MPSC and the MDPU. These authorities regulate many aspects of the Company’s distribution operations, including construction and maintenance of facilities, operations, safety, the rates that can be charged to customers and the maximum rate of return that the Company is allowed to realize. The ability to obtain rate increases depends upon regulatory discretion. The distribution business is influenced by fluctuations in costs, including operating costs such as insurance, postretirement and other benefit costs, wages, changes in the provision for the allowance for doubtful accounts associated with volatile natural gas costs and other operating costs. The profitability of regulated operations depends on the business’ ability to recover costs related to providing services to its customers. To the extent that such operating costs increase in an amount greater than that for which rate recovery is allowed, this differential could impact operating results until the business files for and is allowed an increase in rates. The lag between an increase in costs and the rate relief obtained from the regulators can have a direct negative impact on operating results. As with any request for an increase in rates in a regulatory filing, once granted, the rate increase may not be adequate. In addition, regulators may prevent the business from passing along some costs in the form of higher rates. The distribution business’ operating results and liquidity needs are seasonal in nature and may fluctuate based on weather conditions and natural gas prices. The natural gas distribution business is a seasonal business with a significant percentage of annual operating revenues and EBIT occurring in the traditional winter heating season in the first and fourth calendar quarters.The business is also subject to seasonal and other variations in working capital due to changes in natural gas prices and the fact that customers pay for the natural gas delivered to them after they use it, whereas the business is required to pay for the natural gas before delivery.As a result, fluctuations in natural gas prices may have a significant effect on results of operations and cash flows. Operational risks are involved in operating a distribution business. Numerous risks are associated with the operations of a natural gas distribution business.These include adverse weather conditions, accidents, the breakdown or failure of equipment or processes, the performance of suppliers’ processing facilities below expected levels of capacity or efficiency, the collision of equipment with facilities and catastrophic events such as explosions, fires, earthquakes, floods, landslides, tornadoes, lightning or other similar events beyond the Company’s control. A casualty occurrence might result in injury or loss of life, extensive property damage or environmental damage. Insurance proceeds may be inadequate to cover all liabilities or expenses incurred or revenues lost. The distribution business has recorded certain assets that may not be recoverable from its customers. The distribution business records certain assets on the Company’s balance sheet resulting from the regulatory process that could not be recorded under GAAP for non regulated entities.As of December 31, 2011, the Company’s regulatory assets recorded in its Consolidated Balance Sheet totaled $57.4 million.When establishing regulatory assets, the distribution business considers factors such as rate orders from its regulators, previous rate orders for substantially similar costs, written approval from the regulators and analysis of recoverability from legal counsel to determine the probability of future recovery of these assets.The Company would be required to write-off any regulatory assets for which future recovery is determined not to be probable.For additional information related to management’s assessment of the probability of recovery or pass through of regulatory asset costs to its customers, see Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Other Matters– Critical Accounting Policies – Effects of Regulation. 30 Table of Contents CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This reportcontains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Exchange Act.Forward-looking statements are based on management’s beliefs and assumptions.These forward-looking statements, which address the Company’s expected business and financial performance, among other matters, are identified by terms and phrases such as:anticipate, believe, intend, estimate, expect, continue, should, could, may, plan, project, predict, will, potential, forecast and similar expressions.Forward-looking statements involve risks and uncertainties that may or could cause actual results to be materially different from the results predicted.Factors that could cause actual results to differ materially from those indicated in any forward-looking statement include, but are not limited to: · changes in demand for natural gas or NGL and related services by customers, in the composition of the Company’s customer base and in the sources of natural gas or NGL accessible to the Company’s system; · the effects of inflation and the timing and extent of changes in the prices and overall demand for and availability of natural gas or NGL as well as electricity, oil, coal and other bulk materials and chemicals; · adverse weather conditions, such as warmer or colder than normal weather in the Company’s service territories, as applicable, and the operational impact of natural disasters; · changes in laws or regulations, third-party relations and approvals, and decisions of courts, regulators and/or governmental bodies affecting or involving the Company, including deregulation initiatives and the impact of rate and tariff proceedings before FERC and various state regulatory commissions; · the speed and degree to which additional competition, including competition from alternative forms of energy, is introduced to the Company’s business and the resulting effect on revenues; · the impact and outcome of pending and future litigation and/or regulatory investigations, proceedings or inquiries; · the ability to comply with or to successfully challenge existing and/or or new environmental, safety and other laws and regulations; · unanticipated environmental liabilities; · the uncertainty of estimates, including accruals and costs of environmental remediation; · the impact of potential impairment charges; · exposure to highly competitive commodity businesses and the effectiveness of the Company's hedging program; · the ability to acquire new businesses and assets and to integrate those operations into its existing operations, as well as its ability to expand its existing businesses and facilities; · the timely receipt of required approvals by applicable governmental entities for the construction and operation of the pipelines and other projects; · the ability to complete expansion projects on time and on budget; · the ability to control costs successfully and achieve operating efficiencies, including the purchase and implementation of new technologies for achieving such efficiencies; · the impact of factors affecting operations such as maintenance or repairs, environmental incidents, natural gas pipeline system constraints and relations with labor unions representing bargaining-unit employees; · the performance of contractual obligations by customers, service providers and contractors; · exposure to customer concentrations with a significant portion of revenues realized from a relatively small number of customers and any credit risks associated with the financial position of those customers; · changes in the ratings of the Company’s debt securities; · the risk of a prolonged slow-down in growth or decline in the United States economy or the risk of delay in growth or decline in the United States economy, including liquidity risks in United States credit markets; · the impact of unsold pipeline capacity being greater than expected; · changes in interest rates and other general market and economic conditions, and in the Company’s ability to continue to access its revolving credit facility and to obtain additional financing on acceptable terms, whether in the capital markets or otherwise; · declines in the market prices of equity and debt securities and resulting funding requirements for defined benefit pension plans and other postretirement benefit plans; · acts of nature, sabotage, terrorism or other similar acts that cause damage to thefacilities or those of the Company’ssuppliers' or customers' facilities; · market risks beyond the Company’s control affecting its risk management activities including market liquidity, commodity price volatility and counterparty creditworthiness; · the availability/cost of insurance coverage and the ability to collect under existing insurance policies; · the risk that material weaknesses or significant deficiencies in internal controls over financial reporting could emerge or that minor problems could become significant; · changes in accounting rules, regulations and pronouncements that impact the measurement of the results of operations, the timing of when such measurements are to be made and recorded and the disclosures surrounding these activities; · the effects of changes in governmental policies and regulatory actions, including changes with respect to income and other taxes, environmental compliance, climate change initiatives, authorized rates of recovery of costs (including pipeline relocation costs), and permitting for new natural gas production accessible to the Company’s systems; · market risks affecting the Company’s pricing of its services provided and renewal of significant customer contracts; · actions taken to protect species under the Endangered Species Act and the effect of those actions on the Company’s operations; · the impact of union disputes, employee strikes or work stoppages and other labor-related disruptions; · the likelihood and timing of the completion of the proposed merger with ETE, the terms and conditions of any required regulatory approvals of the proposed merger, the impact of the proposed merger on Southern Union’s employees and potential diversion of the management’s time and attention from ongoing business during this time period; and · other risks and unforeseen events, including other financial, operational and legal risks and uncertainties detailed from time to time in filings with the SEC. 31 Table of Contents These factors are not necessarily all of the important factors that could cause actual results to differ materially from those expressed in any of the Company’s forward-looking statements.Other factors could also have material adverse effects on the Company’s future results.In light of these risks, uncertainties and assumptions, the events described in forward-looking statements might not occur or might occur to a different extent or at a different time than the Company has described.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as may be required by law. ITEM 1B.Unresolved Staff Comments. N/A ITEM 2.Properties. See Item 1. Business – Business Segments for information concerning the general location and characteristics of the important physical properties and assets of the Transportation and Storage, Gathering and Processing and Distribution segments. The Company’s other businesses primarily consist of PEI Power Corporation, a wholly-owned subsidiary of the Company, which has ownership interests in four electric power plants that share a site in Archbald, Pennsylvania.PEI Power Corporation wholly owns a 25 megawatt electric cogeneration facility fueled by a combination of natural gas and methane, and owns two 4.6 megawatt electric generation facilities fueled by methane.PEI Power Corporation also owns 49.9 percent of a 45 megawatt natural gas-fired electric generation facility, through a joint venture with Cayuga Energy. 32 Table of Contents ITEM 3.Legal Proceedings. The Company and certain of its affiliates are occasionally parties to lawsuits and administrative proceedings incidental to their businesses involving, for example, claims for personal injury and property damage, contractual matters, various tax matters, and rates and licensing.The Company and its affiliates are also subject to various federal, state and local laws and regulations relating to the environment, as described in Item 1. Business. Several of these companies have been named parties to various actions involving environmental issues.Based on the Company’s current knowledge and subject to future legal and factual developments, the Company’s management believes that it is unlikely that these actions, individually or in the aggregate, will have a material adverse effect on its consolidated financial position, results of operations or cash flows.For additional information regarding various pending administrative and judicial proceedings involving regulatory, environmental and other legal matters, reference is made to Item 8, Financial Statements and Supplementary Data, Note 19 – Regulation and Rates and Note 15 – Commitments and Contingencies. Also see Item 1A. Risk Factors – Cautionary Notes Regarding Forward-Looking Statements. ITEM 4.Mine Safety Disclosures. N/A PART II ITEM 5.Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. MARKET INFORMATION Southern Union’s common stock is traded on the New York Stock Exchange under the symbol “SUG.”The high and low sales prices for shares of Southern Union common stock and the cash dividends per share declared in each quarter since January 1, 2010 are set forth below. Dollars per share High Low Dividends December 31, 2011 $ $ $ September 30, 2011 June 30, 2011 March 31, 2011 December 31, 2010 $ $ $ September 30, 2010 June 30, 2010 March 31, 2010 Provisions in certain of Southern Union’s long-term debt and bank credit facilities limit the issuance of divi­dends on capital stock.Under the most restrictive provisions in effect, Southern Union may not declare or issue any dividends on its common stock or acquire or retire any of Southern Union’s common stock, unless no event of default exists and the Company meets certain financial ratio requirements, which presently are met.Southern Union’s ability to pay cash dividends may be limited by certain debt restrictions at Panhandle and Citrus that could limit Southern Union’s access to funds from Panhandle and Citrus for debt service or dividends.For additional related information, see Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources – Financing Activities – Dividend Restrictions and Item 8.Financial Statements and Supplementary Data, Note 16 – Stockholders’ Equity and Note 8 – Debt Obligations. 33 Table of Contents COMMON STOCK PERFORMANCE GRAPH The following performance graph compares the performance of Southern Union’s common stock to the Standard & Poor’s 500 Stock Index (“S&P 500 Index”) and the Bloomberg U.S. Pipeline Index.The comparison assumes $100 was invested on December 31, 2006, in Southern Union common stock, the S&P 500 Index and the Bloomberg U.S. Pipeline Index.Each case assumes the reinvestment of dividends. Southern Union 49 88 95 S&P 500 Index 67 84 97 99 Bloomberg U.S. Pipeline Index 72 The following companies are included in the Bloomberg U.S. Pipeline Index used in the graph:El Paso Corp., Enbridge, Inc., Oneok, Inc., Spectra Energy Corp., TransCanada Corp., and The Williams Companies, Inc. HOLDERS As of February 17, 2012, there were 5,299 holders of record of Southern Union’s common stock, and 124,854,997 shares of Southern Union’s common stock were issued and outstanding.The holders of record do not include persons whose shares are held of record by a bank, brokerage house or clearing agency, but do include any such bank, brokerage house or clearing agency that is a holder of record. EQUITY COMPENSATION PLANS Equity compensation plans approved by stockholders include the Southern Union Company Third Amended and Restated 2003 Stock and Incentive Plan and the 1992 Long-Term Stock Incentive Plan (1992 Plan).While Southern Union options are still outstanding under the 1992 Plan, the 1992 Plan expired on July 1, 2002 and no shares are outstanding or available for future grant thereunder.Under both plans, stock options and SARs are issued having an exercise price equal to the fair market value of the Company’s common stock on the date of grant.Stock options typically vest ratably over three, four or five years and SARs vest over three years. 34 Table of Contents The following table sets forth information regarding the Company’s equity compensation plans approved by security holders as of December 31, 2011. Number of Securities to Be Issued Upon Weighted Average Number of Securities Exercise of Exercise Price of Remaining Available for Outstanding Outstanding Future Issuance Under Options/SARs Options/SARs Equity Compensation Plans Plans approved by stockholders 4,442,886(1), (2) $ (1)Excludes 185,851 shares of restricted stock that were outstanding at December 31, 2011. (2)Assumes the number of securities issued from the exercise of SARs outstanding equals the appreciation from the award's grant date to December 31, 2011. For additional information related to the Company’s equity compensation plans, see Item 8.Financial Statements and Supplementary Data, Note 14 – Stock-Based Compensation. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS The following table presents information with respect to purchases during the three months ended December 31, 2011 made by Southern Union or any “affiliated purchaser” of Southern Union (as defined in Rule 10b-18(a)(3)) of equity securities that are registered pursuant to Section 12 of the Exchange Act. Total Number Average of Shares Price Paid Purchased(1) per Share Month Ended October 31, 2011 $ Month Ended November 30, 2011 17 Month Ended December 31, 2011 Total $ (1)The total number of shares purchased includes:(i) the surrender to the Company of 57,794 shares of common stock to satisfy tax withholding obligations in connection with the vesting of restricted stock awards and exercise of stock appreciation rights and (ii) 9,489 shares of common stock purchased in open-market transactions and held in various Company employee benefit plan trusts by the trustees using cash amounts deferred by the participants in such plans (and quarterly cash dividends issued by the Company on shares held in such plans). 35 Table of Contents ITEM 6.SELECTED FINANCIAL DATA. Years Ended December 31, (In thousands, except per share amounts) Total operating revenues $ Earnings from unconsolidated investments Net earnings (loss): Continuing operations Discontinued operations(1) - ) - - - Available for common stockholders Net earnings (loss) per diluted common share:(2) Continuing operations Discontinued operations - ) - - - Available for common stockholders Total assets Stockholders’ equity Current portion of long-term debt Long-term debt, excluding current portion Cash dividends declared on common stock On August 24, 2006, the Company completed the sales of the assets of its PG Energy natural gas distribution division to UGI Corporation and the Rhode Island operations of its New England Gas Company natural gas distribution division to National Grid USA.These dispositions were accounted for as discontinued operations in the Consolidated Statement of Operations.In 2010, the Company recorded an estimated $18.1 million charge to earnings related to the 2006 discontinued operations.See Item 8. Financial Statements and Supplementary Data, Note 23 – Discontinued Operations for more information. Earnings per share for all periods presented were computed based on the weighted average number of shares of common stock and common stock equivalents outstanding during the period. 36 Table of Contents ITEM 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. INTRODUCTION This Management’s Discussion and Analysis of Financial Condition and Results of Operations is provided as a supplement to the accompanying consolidated financial statements and notes to help provide an understanding of the Company’s financial condition, changes in financial condition and results of operations.The following section includes an overview of the Company’s business as well as recent developments that management of the Company believes are important in understanding its results of operations, and anticipating future trends in those operations.Subsequent sections include an analysis of the Company’s results of operations on a consolidated basis and on a segment basis for each reportable segment, and information relating to the Company’s liquidity and capital resources, quantitative and qualitative disclosures about market risk and other matters. The Company’s business purpose is to provide gathering, processing, transportation, storage and distribution of natural gas and NGL in a safe, efficient and dependable manner.The Company’s reportable business segments are determined based on the way internal managerial reporting presents the results of the Company’s various businesses to its chief operating decision maker for use in determining the performance of the businesses. BUSINESS STRATEGY The Company’s strategy is focused on achieving profitable growth and enhancing stockholder value.The Company seeks to balance its entrepreneurial focus with respect to maximizing cash and capital appreciation return to stockholders with preservation of its investment grade credit ratings.The key elements of its strategy include the following: · Expanding through development of the Company’s existing businesses.The Company will continue to pursue growth opportunities through the expansion of its existing asset base, while maintaining its focus on providing safe and reliable service to its customers.In each of its business segments, the Company identifies opportunities for organic growth through incremental volumes and system enhancements to generate operating efficiencies.In its transportation and distribution businesses, the Company seeks rate increases and/or improved rate design, as appropriate, to achieve a fair return on its investment.See Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources – Investing Activities for information related to the Company’s principal capital expenditure projects.See Item 8.Financial Statements and Supplementary Data, Note 19 – Regulation and Rates for information related to ratemaking activities. · New initiatives.The Companyregularly assessesstrategiesto enhance stockholder value, including diversification of earning sources through strategic acquisitions or joint ventures in the diversified natural gas industry. · Disciplined capital expenditures and cost containment programs.The Company will continue to focus on system optimization and cost savings while making prudent capital expenditures across its base of energy infrastructure assets. 37 Table of Contents RESULTS OF OPERATIONS Overview The Company evaluates operational and financial segment performance in its Transportation and Storage, Gathering and Processing, and Distribution segments using several factors, of which the primary financial measure is EBIT, a non-GAAP measure.The Company defines EBIT as Net earnings available for common stockholders, adjusted for the following: · items that do not impact net earnings, such as extraordinary items, discontinued operations and the impact of changes in accounting principles; · income taxes; · interest; · dividends on preferred stock; and · loss on extinguishment of preferred stock. EBIT may not be comparable to measures used by other companies and should be considered in conjunction with net earnings and other performance measures such as operating income or net cash flows provided by operating activities. The following table provides a reconciliation of EBIT (by segment) to Net earnings available for common stockholders for the periods presented. Years Ended December 31, (In thousands) EBIT: Transportation and storage segment $ $ $ Gathering and processing segment ) Distribution segment Corporate and other activities ) Total EBIT Interest expense Earnings from continuing operations before income taxes Federal and state income taxes Earnings from continuing operations Loss from discontinued operations - - Preferred stock dividends - Loss on extinguishment of preferred stock - - Net earnings available for common stockholders $ $ $ Year ended December 31, 2011 versus the year ended December 31, 2010.The Company’s $39.2 million increase in Net earnings available for common stockholders was primarily due to: · Higher EBIT contribution of $22.5 million from the Transportation and Storage segment as Panhandle’s contribution increased $24.7 million on higher operating revenue of $34.2 million mainly due to the LNG terminal infrastructure enhancement project being placed in service in March 2010, partially offset by lower equity earnings of $2.2 million from the Company’s unconsolidated investment in Citrus; · A charge for discontinued operations of $18.1 million in 2010 related to the U.S. Court of Appeals for the First Circuit (First Circuit) affirming the Company’s conviction of a RCRA violation in an environmental permitting trial; · Higher EBIT contribution of $8.9 million from the Gathering and Processing segment largely attributable to higher net revenue margin of $19.1 million (unadjusted for the impact of hedges) driven by higher market-driven realized average NGL prices in the 2011 period and the effect of a $6.1 million net hedging loss in 2011 versus $12.7 million in 2010.These increases were partially offset by higher operating expenses of $9.5 million and lower contributions from the investment in Grey Ranch of $4.4 million; · Lower preferred stock dividends of $8.3 million due to the Company’s redemption of all of its outstanding shares of preferred stock in July 2010; and · Lower federal and state income tax expense of $3.2 million primarily due to the impact of $5.3 million of state investment tax credits recorded in 2011. 38 Table of Contents These improvements in earnings were partially offset by: · Lower EBIT contribution of $11 million from Corporate and other activities primarily due to legal and other outside service costs related to the potential merger with ETE; · Lower EBIT contribution of $8.3 million from the Distribution segment mainly due to higher operating, maintenance and general expenses of $7 million largely attributable to higher legal, injuries and damages costs of $1.8 million, the impact of a $1.5 million favorable environmental settlement realized in 2010 and higher other operating, maintenance and general expenses of $3.7 million; and · Higher interest expense of $2.6 million primarily attributable to the impact of the lower level of interest costs capitalized attributable to lower average capital project balances outstanding in 2011. Year ended December 31, 2010 versus the year ended December 31, 2009.The Company’s $45.3 million increase in Net earnings available for common stockholders was primarily due to: · Higher EBIT contribution of $82.2 million from the Gathering and Processing segment resulting from higher operating revenues of $243.9 million, excluding hedging gains and losses, attributable to higher market-driven realized average natural gas and NGL prices and the impact of a net hedging loss of $12.7 million in the 2010 period versus a net hedging loss of $44.6 million in the 2009 period, partially offset by a $189.9 million increase in the cost of gas and other energy in the 2010 period due to higher market-driven natural gas and NGL purchase costs and higher fractionation fees related to the change in fractionation provider in 2010; and · Higher EBIT contribution of $46.3 million from the Transportation and Storage segment mainly due to higher equity earnings of $24.8 million from the Company’s unconsolidated investment in Citrus largely driven by higher equity AFUDC resulting from Florida Gas’ Phase VIII Expansion project and a higher contribution from Panhandle of $21.5 million primarily due to higher operating revenue of $20.3 million mainly due to the LNG terminal infrastructure enhancement project being placed in service in March 2010, partially offset by lower parking revenues due to less favorable market conditions and lower transportation reservation revenues primarily due to lower average rates realized on short-term firm capacity on PEPL and lower average rates realized on Trunkline. These improvements in earnings were partially offset by: · Higher interest expense of $19.9 million primarily attributable to the impact of the lower level of interest costs capitalized attributable to lower average capital project balances outstanding in 2010; · A charge for discontinued operations of $18.1 million related to the First Circuit affirming the Company’s conviction of a RCRA violation in an environmental permitting trial; · Lower EBIT contribution of $6.9 million from Corporate and other activities primarily due to the impact of $10.8 million of income in 2009 resulting from settlements with insurance companies related to certain environmental matters, partially offset by a higher net sales contribution of $4 million from PEI Power; · Lower EBIT contribution of $3.6 million from the Distribution segment mainly due to lower other income of $7.8 million primarily due to income in 2009 resulting from settlements with insurance companies related to certain environmental matters and higher operating, maintenance and general expenses of $7.5 million, partially offset by higher net operating revenues of $13.8 million largely attributable to the impact of new customer rates at Missouri Gas Energy effective February 28, 2010; and · Higher federal and state income tax expense of $35.1 million primarily due to higher pre-tax earnings from continuing operations of $98.2 million in 2010. 39 Table of Contents Business Segment Results Transportation and Storage Segment.The Transportation and Storage segment is primarily engaged in the interstate transportation and storage of natural gas in the Midwest and from the Gulf Coast to Florida, and LNG terminalling and regasification services.The Transportation and Storage segment’s operations, conducted through Panhandle and Florida Gas, are regulated as to rates and other matters by FERC. Demand for natural gas transmission services on Panhandle’s pipeline systems is seasonal, with the highest throughput and a higher portion of annual total operating revenues and EBIT occurring in the traditional winter heating season, which occurs during the first and fourth calendar quarters.Florida Gas’ pipeline system experiences the highest throughput in the traditional summer cooling season during the second and third calendar quarters, primarily due to increased natural gas-fired electric generation loads. The Company’s business within the Transportation and Storage segment is conducted through both short- and long-term contracts with customers.Shorter-term contracts, both firm and interruptible, tend to have a greater impact on the volatility of revenues.Short-term and long-term contracts are affected by changes in market conditions and competition with other pipelines, changing supply sources and volatility in natural gas prices and basis differentials.Since the majority of the revenues within the Transportation and Storage segment are related to firm capacity reservation charges, which customers pay whether they utilize their contracted capacity or not, volumes transported do not have as significant an impact on revenues over the short-term.However, longer-term demand for capacity may be affected by changes in the customers’ actual and anticipated utilization of their contracted capacity and other factors.For additional information related to Transportation and Storage segment risk factors and the weighted average remaining lives of firm transportation and storage contracts, see Item 1A. Risk Factors – Risks that Relate to the Company’s Transportation and StorageBusiness and Item 1. Business – Business Segments – Transportation and Storage Segment, respectively. The Company’s regulated transportation and storage businesses can file (or be required to file) for changes in their rates, which are subject to approval by FERC.Although a significant portion of the Company’s contracts are discounted or negotiated rate contracts, changes in rates and other tariff provisions resulting from regulatory proceedings have the potential to impact negatively the Company’s results of operations and financial condition.For information related to the status of current rate filings, see Item 1.Business – Business Segments – Transportation and Storage Segment. 40 Table of Contents The following table illustrates the results of operations applicable to the Company’s Transportation and Storage segment for the periods presented. Years Ended December 31, (In thousands) Operating revenues (1) $ $ $ Operating, maintenance and general Depreciation and amortization Taxes other than on income and revenues Total operating income Earnings from unconsolidated investments Other income, net ) EBIT $ $ $ Panhandle natural gas volumes transported (Tbtu) (2) PEPL Trunkline Sea Robin Florida Gas natural gas volumes transported (3) Reservation revenues comprised 89 percent, 88 percent and 83 percent in the years ended December 31, 2011, 2010, and 2009, respectively. Includes transportation deliveries made throughout the Company’s pipeline network. Represents 100 percent of Florida Gas natural gas volumes transported versus the Company’s effective equity ownership interest of 50 percent. See Item 1. Business – Business Segments – Transportation and Storage Segment for additional related operational and statistical information associated with the Transportation and Storage segment. Year ended December 31, 2011 versus the year ended December 31, 2010.The $22.5 million EBIT improvement in the year ended December 31, 2011 versus the same period in 2010 was primarily due to a higher EBIT contribution from Panhandle totaling $24.7 million, partially offset by lower equity earnings of $2.2 million, mainly from the Company’s unconsolidated investment in Citrus. Panhandle’s $24.7 million EBIT improvement was mainly due to: · Higher operating revenues of $34.2 million primarily due to: o Higher LNG revenues of $20.6 million in 2011 versus 2010 primarily due to the LNG terminal infrastructure enhancement project placed in service in March 2010; and o Increased transportation and storage revenues of $12.4 million primarily attributable to: · Customer contract buyout revenues received by PEPL primarily in the fourth quarter of 2011 of approximately $13.9 million on four contracts with average remaining terms of approximately four years; · Higher transportation reservation revenues of $7.2 million primarily due to higher short-term capacity sold based on operational availability and increased Trunkline supply area capacity sold; and · Lower parking revenues of $7.3 million due to less favorable market conditions; 41 Table of Contents · Higher operating, maintenance and general expenses of $6.4 million in 2011 versus 2010 primarily attributable to: o Impact of a net reduction in 2010 in the repair and abandonment expenses for Hurricane Ike of $12.2 million primarily due to insurance recoveries, project scope reductions, favorable weather conditions experienced, and realized project efficiencies; o A $3 million increase in fuel tracker costs primarily due to a net under-recovery in 2011 versus an over-recovery in 2010; o A $1.8 million increase in benefit expenses primarily due to higher medical costs; o Higher compensation expense of $1.7 million largely due to mark-to-market adjustments for liability stock-based compensation awards (settled in cash) resulting from an increase in the Southern Union stock price impacted by the potential merger with ETE; and o A $13.3 million reduction in legal expenses primarily resulting from the settlement, in the second quarter of 2011, of certain litigation with several contractors related to the Company’s East End project, which settlement includes a prior year expense recovery of $9.4 million; and · Increased depreciation and amortization expense of $5 million in 2011 versus 2010 primarily due to the LNG terminal infrastructure enhancement project placed in service in March 2010 and a $93.3 million increase in property, plant and equipment placed in service after December 31, 2010.Depreciation and amortization expense is expected to continue to increase primarily due to ongoing capital additions. The capacity associated with the contract buyouts, which had been requested by two customers, is available for sale to PEPL’s other customers at market rates.Such resold capacity may be lower than the approximately $4.1 million annual amount that would have been received from the four prior contracts.PEPL and Trunkline have also extended and restructured certain other contracts with a customer resulting in an additional term of 5 years at fixed rates, offset by lower current rates, which will result in an estimated $5.6 million reduction in 2012 reservation revenues versus 2011 levels. Equity earnings, mainly attributable to the Company’s unconsolidated investment in Citrus, were lower by $2.2 million in 2011 versus 2010 primarily due to the following items, adjusted where applicable to reflect the Company’s proportional equity share in Citrus: · Higher transportation revenues of $87.7 million primarily due to placing Florida Gas’ Phase VIII Expansion project into service on April 1, 2011; · Lower other income of $39.6 million largely driven by lower equity AFUDC due to placing the Phase VIII Expansion project into service on April 1, 2011; · Higher interest expense of $23.5 million primarily due to the issuance of $500 million 5.45% Senior Notes and $350 million 4.00% Senior Notes in July 2010 and lower capitalized debt AFUDC mainly due to placing the Phase VIII Expansion project into service, partially offset by the repayment of the $325 million 7.625% Senior Notes in August 2010; · Higher operating expenses of $11.4 million mainly due to the Phase VIII Expansion project being placed into service and pipeline integrity assessments; and · Higher depreciation expense of $15.9 million primarily due to completion of the Phase VIII Expansion project. Citrus property taxes are anticipated to increase effective January 1, 2012 due to the Phase VIII assets being completed and placed in service in April 2011. See Part I, Item 8. Financial Statements and Supplementary Data, Note 3 – ETE Merger and Note 6 – Unconsolidated Investments – Contingent Matters Potentially Impacting Southern Union Through the Company’s Investment in Citrus for additional information related to Citrus and Florida Gas. Year ended December 31, 2010 versus the year ended December 31, 2009.The $46.3 million EBIT improvement in the year ended December 31, 2010 versus the same period in 2009 was primarily due to higher equity earnings of $24.8 million, mainly from the Company’s unconsolidated investment in Citrus and a higher EBIT contribution from Panhandle totaling $21.5 million. 42 Table of Contents Equity earnings, mainly attributable to the Company’s unconsolidated investment in Citrus, were higher by $24.8 million in 2010 versus 2009 primarily due to the following items, adjusted where applicable to reflect the Company’s proportional equity share in Citrus: · Higher other income of $42.5 million largely driven by higher equity AFUDC resulting from Florida Gas’ Phase VIII Expansion project; · Higher operating revenues of $4.3 million primarily due to higher reservation revenues related to certain higher rates effective April 1, 2010 associated with the Florida Gas 2009 rate case filing, adjusted by a provision for estimated rate refunds based on settlement rates approved by FERC.The increase in reservation revenues was partially offset by lower transportation commodity revenues primarily due to lower interruptible contract utilization by customers; · Higher operating expenses of $6.4 million primarily due to higher overall costs experienced in 2010 applicable to outside service costs and corporate service costs; · Lower depreciation expense of $1.6 million primarily due to reduced depreciation rates associated with the rate case filing effective April 1, 2010, partially offset by the impact of an increase in property, plant and equipment placed in service after December 31, 2009; and · Higher income tax expense of $17 million primarily due to higher pretax earnings. See Item 8. Financial Statements and Supplementary Data, Note 6 – Unconsolidated Investments – Citrus for additional information related to Citrus and Florida Gas. Panhandle’s $21.5 million EBIT improvement was primarily due to: · Higher operating revenues of $20.3 million primarily due to: o Higher LNG revenues of $65.2 million largely attributable to the LNG terminal infrastructure enhancement construction project placed in service in March 2010; o Higher transportation commodity revenues of $2.5 million primarily due to higher volumes flowing on Sea Robin in 2010 versus 2009, the 2009 volumes having been adversely impacted by Hurricane Ike; o Lower interruptible parking revenues of $36.9 million primarily due to less favorable market conditions resulting in lower rates in 2010; and o Lower transportation reservation revenues of $13.4 million in 2010 versus 2009 primarily due to lower short-term firm capacity sold and at lower rates on PEPL, in addition to lower average rates realized on Trunkline; and · Lower operating, maintenance and general expenses of $13.9 million in 2010 versus 2009 primarily attributable to: o Impact of provisions for repair and abandonment costs of $10.2 million recorded in 2009 for damages to offshore assets resulting from Hurricane Ike and a net reduction in 2010 in the repair and abandonment expenses for Hurricane Ike of $12.2 million primarily due to insurance recoveries, project scope reductions, favorable weather conditions experienced, and realized project efficiencies; o Impact of a $3.8 million increase in environmental reserves in 2009 primarily attributable to estimated costs to remediate PCBs at the Company’s facilities; o A $3.6 million decrease in fuel tracker costs primarily due to a net over-recovery in 2010 versus a net under-recovery in 2009; o A $3.1 million decrease in contract storage costs primarily due to a contract termination in March 2010; o A $7.9 million increase in outside service costs for field operations primarily attributable to higher in-line inspection costs in 2010 due to testing to meet pipeline safety requirements and plant services related to the LNG terminal infrastructure enhancement construction project placed in service in March 2010; o Higher allocated corporate service costs of $6.7 million primarily due to higher short- and long-term corporate incentive compensation; and o A $6.4 million increase in expense due to the impact of a provision reversal in 2009 related to past take-or-pay settlement contractual indemnities for which performance by the Company has not been required. 43 Table of Contents The operating revenue improvement was partially offset by: · Increased depreciation and amortization expense of $9.4 million in 2010 versus 2009 due to a $598.6 million increase in property, plant and equipment placed in service after December 31, 2009, most significantly the LNG terminal infrastructure enhancement project placed in service in March 2010. See Item 8. Financial Statements and Supplementary Data, Note 15 – Commitments and Contingencies – Other Commitments and Contingencies – 2008 Hurricane Damage for additional information related to the repair and abandonment provisions and insurance recovery resulting from hurricane damage. Gathering and Processing Segment.The Gathering and Processing segment is primarily engaged in connecting producing wells of E&P companies to its gathering system, providing compression and gathering services, treating natural gas to remove impurities to meet pipeline quality specifications, processing natural gas for the removal of NGL, and redelivering natural gas and NGL to a variety of markets.Its operations are conducted through SUGS.SUGS’ natural gas supply contracts primarily include fee-based, percent-of-proceeds and margin sharing (conditioning fee and wellhead) purchase contracts.These natural gas supply contracts vary in length from month-to-month to a number of years, with many of the contracts having a term of three to five years.SUGS’ primary sales customers include E&P companies, power generating companies, electric and gas utilities, energy marketers, industrial end-users located primarily in the Gulf Coast and southwestern United States, and petrochemicals.With respect to customer demand for the products and services it provides, SUGS’ business is not generally seasonal in nature; however, SUGS’ operations and the operations of its E&P producers can be adversely impacted by severe weather. The majority of SUGS’ gross margin is derived from the sale of NGL and natural gas equity volumes and fee based services.The prices of NGL and natural gas are subject to fluctuations in response to changes in supply, demand, market uncertainty and a variety of factors beyond the Company’s control.The Company monitors these risks and manages the associated commodity price risk using both economic and accounting hedge derivative instruments.For additional information related to the Company’s commodity price risk management, see Item 8. Financial Statements and Supplementary Data, Note 11 – Derivative Instruments and Hedging Activities – Commodity Contracts – Gathering and Processing Segment and Item 7A. Quantitative and Qualitative Disclosures About Market Risk – Commodity Price Risk – Gathering and Processing Segment. 44 Table of Contents The following table presents the results of operations applicable to the Company’s Gathering and Processing segment for the periods presented. Years Ended December 31, (In thousands) Operating revenues, excluding impact of commodity derivative instruments $ $ $ Realized and unrealized commodity derivatives ) ) ) Operating revenues Cost of natural gas and other energy (1) Gross margin(2) Operating, maintenance and general Depreciation and amortization Taxes other than on income and revenues Total operating income ) Earnings (loss) from unconsolidated investments ) Other income, net ) EBIT $ $ $ ) Operating Information: Volumes Avg natural gas processed (MMBtu/d) Avg NGL produced (gallons/d) Avg natural gas wellhead volumes (MMBtu/d) Natural gas sales (MMBtu)(3) NGL sales (gallons)(3) Average Pricing Realized natural gas ($/MMBtu)(4) $ $ $ Realized NGL ($/gallon)(4) Natural Gas Daily WAHA ($/MMBtu) Natural Gas Daily El Paso ($/MMBtu) Estimated plant processing spread ($/gallon) Cost of naturalgas and other energy consists of natural gas and NGL purchase costs, fractionation and other fees. Gross margin consists of Operating revenues less Cost of natural gas and other energy.The Company believes that this measurement is more meaningful for understanding and analyzing the Gathering and Processing segment’s operating results for the periods presented because commodity costs are a significant factor in the determination of the segment’s revenues. Volumes processed by SUGS include volumes sold under various buy-sell arrangements.For the years ended December 31, 2010 and 2009, the Company’s operating revenues and related volumesattributable to its buy-sell arrangements for natural gas totaled $38.1 million and $41.4 million, and 7.8 million MMBtus and 11.7 million MMBtus, respectively.The buy-sell arrangements for natural gas terminated in November 2010.The Company’s operating revenues and related volumes attributable to its buy-sell arrangements for NGL totaled $147.8 million, $116.9 million and $69.2 million and 115.2 million gallons, 119.7 million gallons and 91.2 million gallons, for the years ended December 31, 2011, 2010 and 2009, respectively. Excludes impact of realized and unrealized commodity derivative gains and losses detailed in the above EBIT presentation. See Item 1. Business – Business Segments – Gathering and Processing Segment for additional related operational and statistical information associated with the Gathering and Processing segment. Year ended December 31, 2011 versus the year ended December 31, 2010.The $8.9 million EBIT improvement in the year ended December 31, 2011 versus the same period in 2010 was primarily due to the following items: 45 Table of Contents · Higher gross margin of $25.8 million primarily as the result of: o Impact of a net hedging loss of $6.1 million in the 2011 period versus $12.7 million in the 2010 period (which includes the impact of $50,000 of unrealized losses recorded in 2011); o Higher operating revenues of $165 million, excluding hedging gains and losses, largely attributable to higher market-driven realized average NGL prices (unadjusted for the impact of realized and unrealized commodity derivative gains and losses) of $1.33 per gallon in the 2011 period versus $1.05 per gallon in the 2010 period.This increase was partially offset by lower realized average natural gas prices (unadjusted for the impact of realized and unrealized commodity derivative gains and losses) of $3.86 per MMBtu in the 2011 period versus $4.19 per MMBtu in the 2010 period and reduced throughput volumes as a result of processing plant outages and producer well freeze-offs resulting from unusually cold weather in early 2011; and o A $145.8 million increase in the cost of gas and other energy in the 2011 period versus the 2010 period mainly due to higher market-driven NGL purchase costs, partially offset by lower natural gas costs in 2011. These improvements in EBIT were partially offset by: · Higher operating, maintenance and general expenses of $9.5 million primarily due to: o Higher contract services of $3.1 million primarily associated with the plant down time experienced in early 2011 due to severe cold weather and plant down time experienced in the fourth quarter of 2011 due to a system blockage; o An increase in chemicals and lubricants costs of $2.4 million, which generally track with the price of oil; o Increased costs of $1.9 million associated with the fire at the Keystone natural gas processing plant in January 2011, including the write-off of property and equipment damaged by the fire; and o Higher ongoing litigation costs of $900,000; · Lower contribution from the investment in Grey Ranch of $4.4 million resulting from reduced gas flows; and · Increased depreciation and amortization expense of $2.7 million in 2011 versus 2010 primarily due to a $98.8 million increase in property, plant and equipment placed in service after December 31, 2010. Year ended December 31, 2010 versus the year ended December 31, 2009.The $82.2 million EBIT improvement in the year ended December 31, 2010 versus the same period in 2009 was primarily due to the following items: · Higher gross margin of $85.8 million primarily as the result of: o Higher operating revenues of $243.9 million, excluding hedging gains and losses, largely attributable to higher market-driven realized average natural gas and NGL prices (unadjusted for the impact of realized and unrealized commodity derivative gains and losses) of $4.19 per MMBtu and $1.05 per gallon in the 2010period versus $3.43 per MMBtu and $0.78 per gallon in the 2009 period, respectively, partially offset by the impact of lower system volumes as a result of well freeze-offs that occurred in early 2010; o A $189.9 million increase in the cost of gas and other energy in the 2010period versus the 2009 period due to higher market-driven natural gas and NGL purchase costs and higher fractionation fees related to the change in fractionation provider in 2010; o Impact of a net hedging loss of $12.7 million in the 2010period versus a net hedging loss of $44.6 million in the 2009 period (which includes the impact of $18.5 million of unrealized losses recorded in 2010); and o Impact of an approximately $4.9 million reduction in gross margin in 2009 attributable to a fire on July 17, 2009 at the Keystone processing plant resulting in a production outage until August 1, 2009 and $3.2 million of associated business interruption insurance recoveries in the 2010 period; · Lower operating, maintenance and general expenses of $29,000 primarily due to: o Impact of a $4.6 million net loss in 2009 versus 2010resulting from the write-off of property and equipment damaged by the fire at the Keystone natural gas processing plant in 2009; o Higher benefits, labor, and allocated corporate services costs of $2.8 million primarily due to higher short-term and long-term incentive compensation; and o Higher contract services, chemicals and lubricants, labor, and other operating costs of $1.7 million primarily associated with the previously idled Mi Vida treater, which was returned to service during the first quarter of 2010; and · Higher depreciation and amortization expense of $3.4 million primarily attributable to a $54.8 million increase in property, plant and equipment placed in service after December 31, 2009. 46 Table of Contents Distribution Segment.The Distribution segment is primarily engaged in the local distribution of natural gas in Missouri and Massachusetts through the Company’s Missouri Gas Energy and New England Gas Company operating divisions, respectively.The Distribution segment’s operations are regulated by the public utility regulatory commissions of the states in which each operates.For information related to the status of current rate filings relating to the Distribution segment, see Item 1.Business – Business Segments – Distribution Segment. The Distribution segment’s operations have historically been sensitive to weather and seasonal in nature, with a significant percentage of annual operating revenues (which include pass through gas purchase costs that are seasonally impacted) and EBIT occurring in the traditional winter heating season during the first and fourth calendar quarters.On February 10, 2010, the MPSC issued an order approving continued use of a distribution rate structure that eliminates the impact of weather and conservation for Missouri Gas Energy’s residential margin revenues and related earnings and approving expanded use of that distribution rate structure for Missouri Gas Energy’s small general service customers, effective February 28, 2010.Together, Missouri Gas Energy’s residential and small general service customers comprised 99 percent of its total customers and approximately 91 percent of its net operating revenues as of February 28, 2010.For additional information related to rate matters within the Distribution segment, see Item 8. Financial Statements and Supplementary Data, Note 19 – Regulation and Rates – Missouri Gas Energy and New England Gas Company. The following table illustrates the results of operations applicable to the Company’s Distribution segment for the periods presented. Years Ended December 31, (In thousands) Net operating revenues(1) $ $ $ Operating, maintenance and general Depreciation and amortization Taxes other than on income and revenues Total operating income Other income (expenses), net 41 ) EBIT $ $ $ Operating Information: Natural gas sales volumes (MMcf) Natural gas transported volumes (MMcf) Weather – Degree Days: (2) Missouri Gas Energy service territories New England Gas Company service territories (1)Operating revenues for the Distribution segment are reported net of Cost of natural gas and other energy and Revenue-related taxes, which are pass-through costs. (2)"Degree days" are a measure of the coldness of the weather experienced.A degree day is equivalent to each degree that the daily mean temperature for a day falls below 65 degrees Fahrenheit. See Item 1. Business – Business Segments – Distribution Segment for additional related operational and statistical information related to the Distribution segment. 47 Table of Contents Year ended December 31, 2011 versus the year ended December 31, 2010.The $8.3 million EBIT reduction in the year ended December 31, 2011 versus the same period in 2010 was primarily due to: · Higher operating, maintenance and general expenses of $7 million primarily attributable to: o Higher legal, injuries and damage claims of $1.8 million primarily due to ongoing litigation; o Impact of a $2.3 million settlement in 2010 for a previous environmental cost reimbursement claim made by the Company; o Higher vehicle fuel costs of $1 million primarily attributable to an increase in gasoline prices; o Higher labor costs of $900,000 largely due to merit increases in the 2011 period; and o Higher amortized pension costs of $500,000, which were previously being deferred until such costs were included in Missouri Gas Energy’s new rates, which became effective February 28, 2010; and · Lower net operating revenues of $1.3 million primarily due to $4.1 million of lower net operating revenues at Missouri Gas Energy largely attributable to the impact of the new customer rates effective February 28, 2010, which eliminated the impact of weather and conservation for the majority of Missouri Gas Energy’s revenues (resulting in lower reported revenues in the traditional winter heating season), and lower market-driven pipeline capacity release and off-system sales, partially offset by higher net operating revenues of $2.8 million at New England Gas Company mainly due to the impact of new customer rates effective April 1, 2011. Year ended December 31, 2010 versus the year ended December 31, 2009.The $3.6 million EBIT reduction in the year ended December 31, 2010 versus the same period in 2009 was primarily due to: · Lower other income of $7.8 million primarily due to $8.1 million of income in 2009 resulting from settlements with insurance companies related to certain environmental matters; and · Higher operating, maintenance and general expenses of $7.5 million primarily attributable to: o Higher amortized pension costs of $3.4 million which were deferred until February 28, 2010 when Missouri Gas Energy’s rate case become effective; o Higher labor costs of $2.3 million largely due to new positions filled and merit and incentive increases in the 2010 period; o Higher provisions for uncollectible customer accounts of approximately $1.1 million mainly resulting from the impact of decreased governmental assistance provided to Missouri Gas Energy’s low income customers; o Higher payment processing fees of $1 million at Missouri Gas Energy primarily due to the rate case effective February 28, 2010, which required it to accept customer credit card payments; and o Impact of a $2.3 million settlement in 2010 received by the Company associated with an environmental cost reimbursement claim with another company. These reductions in earnings were partially offset by higher net operating revenues of $13.8 million largely attributable to $15.1 million of higher net operating revenues at Missouri Gas Energy primarily due to the impact of the new customer rates effective February 28, 2010, which eliminated the impact of weather and conservation for the majority of Missouri Gas Energy’s revenues, partially offset by lower revenues of $1.3 million at New England Gas Company primarily due to warmer weather in the 2010 period. The Company has benefitted from various federal and state governmental programs that have provided home energy assistance to low income customers.During 2011, 2010 and 2009, the Company received, through grants made on behalf of customers, funding from these agencies totaling $8.1 million, $8.9 million and $11.9 million, respectively, which served to reduce the related delinquent accounts receivable balances.If these programs were discontinued or the related funding was significantly reduced and the customers’ ability to pay had not changed, the Company would expect that bad debt expense in the Distribution segment would correspondingly increase. 48 Table of Contents Corporate and Other Activities. Year ended December 31, 2011 versus the year ended December 31, 2010.The EBIT reduction of $11 million was primarily due to legal and other outside service costs of $12.3 million attributable to the potential merger with ETE. Year ended December 31, 2010 versus the year ended December 31, 2009.The EBIT reduction of $6.9 million was primarily due to: · Impact of $10.8 million of income in 2009 primarily resulting from settlements with insurance companies related to certain environmental matters; and · A higher net sales margin contribution of $4 million from PEI Power Corporation largely due to increased electric generation primarily attributable to processing of higher landfill gas volumes. See Item 8.Financial Statements and Supplementary Data, Note 3 – ETE Merger for additional information related to the Company’s potential merger with ETE.On a consolidated basis, the Company recorded merger-related expenses of $15.7 million during the year ended December 31, 2011. Interest Expense Year ended December 31, 2011 versus the year ended December 31, 2010. Interest expense was $2.6 million higher in the year ended December 31, 2011 versus the same period in 2010 primarily due to the impact of $5.4 million of lower interest costs capitalized attributable to lower average capital project balances outstanding in 2011 compared to 2010 largely resulting from the LNG infrastructure enhancement project being placed in service in March 2010, partially offset by lower interest expense of $1.6 million resulting from the repayment of the $40.5 million 8.25% Senior Notes in April 2010 and the $100 million 6.089% Senior Notes in February 2010.There were no significant changes in the average interest rates and average debt balances outstanding associated with the Company’s debt obligations in 2011 versus 2010. Year ended December 31, 2010 versus the year ended December 31, 2009.Interest expense was $19.9 million higher in the year ended December 31, 2010 versus the same period in 2009 primarily due to the impact of $19.1 million of lower interest costs capitalized attributable to lower average capital project balances outstanding in 2010 compared to 2009 largely resulting from the Trunkline LNG infrastructure enhancement project being placed in service in March 2010.There were no significant changes in the average interest rates and average debt balances outstanding associated with the Company’s debt obligations in 2010 versus 2009. Federal and State Income Taxes from Continuing Operations The following table sets forth the Company’s income taxes from continuing operations for the periods presented. Years Ended December 31, (In thousands) Income tax expense $ $ $ Effective tax rate (1) 29
